Exhibit 10.1

EXECUTION COPY

CONTRIBUTION AGREEMENT

BY AND AMONG

THE WILLIAMS COMPANIES, INC.,

WILLIAMS PARTNERS GP LLC,

WILLIAMS PARTNERS L.P.,

WILLIAMS PARTNERS OPERATING LLC

AND

WILLIAMS FIELD SERVICES GROUP, LLC

October 29, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS

     2      1.1     Definitions      2      1.2     Construction      9   

ARTICLE 2 CONVEYANCE AND CLOSING

     9      2.1     Conveyance      9      2.2     Consideration      9     
2.3     Closing and Closing Deliveries      10      2.4     Purchase Price
Adjustment      11   

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE CONTRIBUTING PARTIES

     14      3.1     Organization      14      3.2     Authority and Approval   
  14      3.3     No Conflict; Consents      15      3.4     Capitalization;
Title to Contributed Interest      16      3.5     Financial Information;
Undisclosed Liabilities      17      3.6     Internal Controls      18     
3.7     Real Property; Rights-of-Way      18      3.8     Litigation; Laws and
Regulations      20      3.9     No Adverse Changes      20      3.10   Taxes   
  21      3.11   Environmental Matters      21      3.12   Condition of Assets
     22      3.13   Licenses; Permits      22      3.14   Contracts      23     
3.15   Employees and Employee Benefits      25      3.16   Labor Matters      27
     3.17   Transactions with Affiliates      27      3.18   Insurance      27
     3.19   Intellectual Property Rights      27      3.20   Investment Company
Act      28      3.21   Brokerage Arrangements      28      3.22   Books and
Records      28      3.23   Investment Intent      28      3.24   Waivers and
Disclaimers      29   

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP PARTIES

     30      4.1     Organization and Existence      30      4.2     Authority
and Approval      30      4.3     No Conflict; Consents      31      4.4    
Brokerage Arrangements      32      4.5     Litigation      32     

4.6  

  Valid Issuance; Listing      32     

4.7  

  Investment Intent      33   

 

i



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

ARTICLE 5 ADDITIONAL AGREEMENTS, COVENANTS, RIGHTS AND OBLIGATIONS

     33     

5.1

  Operation of the Contributed Entities      33     

5.2

  Access      35     

5.3

  Cooperation; Further Assurances      35     

5.4

  Indebtedness      36   

ARTICLE 6 CONDITIONS TO CLOSING

     36     

6.1

  Conditions to the Obligation of the Partnership Parties      36     

6.2

  Conditions to the Obligation of the Contributing Parties      38   

ARTICLE 7 TAX MATTERS

     39     

7.1

  Liability for Taxes      39     

7.2

  Tax Returns      40     

7.3

  Transfer Taxes      41     

7.4

  Survival      41     

7.5

  Conflict      41   

ARTICLE 8 TERMINATION

     42     

8.1

  Events of Termination      42     

8.2

  Effect of Termination      43   

ARTICLE 9 INDEMNIFICATION UPON CLOSING

     43     

9.1

  Indemnification of the Partnership Parties      43     

9.2

  Indemnification of the Contributing Parties      43     

9.3

  Tax Indemnification      44     

9.4

  Survival      44     

9.5

  Demands      44     

9.6

  Right to Contest and Defend      45     

9.7

  Cooperation      46     

9.8

  Right to Participate      46     

9.9

  Payment of Damages      46     

9.10

  Limitations on Indemnification      46     

9.11

  Sole Remedy      47   

ARTICLE 10 MISCELLANEOUS

     47     

10.1

  Expenses      47     

10.2

  Notices      47     

10.3

  Governing Law      49     

10.4

  Public Statements      49     

10.5

  Entire Agreement; Amendments and Waivers      49     

10.6

  Conflicting Provisions      49     

10.7

  Binding Effect and Assignment      49     

10.8

  Severability      50     

10.9

  Interpretation      50     

10.10

  Headings and Disclosure Schedules      50     

10.11

  Multiple Counterparts      50     

10.12

  Action by Partnership Parties      50   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(Continued)

Exhibits

 

Exhibit A – Form of Conveyance, Contribution and Assumption Agreement

Exhibit B – Form of Amendment to Partnership Agreement

Schedules

Schedule 1.1(a)

Schedule 2.4

Disclosure Schedules

Prepared by the Contributing Parties:

Disclosure Schedule 2.3(b)

Disclosure Schedule 3.3

Disclosure Schedule 3.5(a)

Disclosure Schedule 3.5(b)

Disclosure Schedule 3.7(a)

Disclosure Schedule 3.7(b)

Disclosure Schedule 3.7(c)

Disclosure Schedule 3.8

Disclosure Schedule 3.9

Disclosure Schedule 3.11

Disclosure Schedule 3.13

Disclosure Schedule 3.14

Disclosure Schedule 3.17

Disclosure Schedule 3.18

Disclosure Schedule 3.22

Disclosure Schedule 5.1(b)

Disclosure Schedule 5.4

 

iii



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

This Contribution Agreement (this “Agreement”) is made and entered into as of
October 29, 2012, by and among The Williams Companies, Inc., a Delaware
corporation (“Williams”), Williams Partners GP LLC, a Delaware limited liability
company and the general partner of the Partnership (the “General Partner” and
together with Williams, the “Contributing Parties”), Williams Partners L.P., a
Delaware limited partnership (the “Partnership”), Williams Partners Operating
LLC, a Delaware limited liability company (the “Operating Company”) and Williams
Field Services Group, LLC, a Delaware limited liability company (“WFSG” and
together with the Partnership and the Operating Company, the “Partnership
Parties”).

W I T N E S S E T H:

WHEREAS, the Contributing Parties desire to contribute 100% of the issued and
outstanding membership interest in Williams Olefins L.L.C., a Delaware limited
liability company (“WOL”) (such 100% membership interest in WOL being referred
to herein as the “Contributed Interest”), to the Partnership pursuant to the
terms of this Agreement and the CCA Agreement in return for the distribution and
issuance of the Aggregate Consideration, and the Partnership desires to receive
all of the Contributed Interest in exchange for the distribution and issuance of
the Aggregate Consideration in accordance with the terms of this Agreement and
the CCA Agreement;

WHEREAS, in connection with the transactions contemplated hereby, the General
Partner and the Partnership desire to amend certain provisions of the
Partnership Agreement in the form of the Partnership Agreement Amendment
attached hereto as Exhibit B; and

WHEREAS, the Conflicts Committee has previously (i) received an opinion of
Robert W. Baird & Co., Inc., the financial advisor to the Conflicts Committee,
that the consideration to be paid pursuant to the Transaction is fair, from a
financial point of view, to the public holders of common units of the
Partnership (other than Williams and its Affiliates) and (ii) found the
Transaction to be fair and reasonable to the Partnership and its public holders
of common units and recommended that the board of directors of the General
Partner (the “Board of Directors”) approve the Transaction and, subsequently,
the Board of Directors approved the Transaction.

A G R E E M E N T:

NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants, agreements and conditions contained
herein, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

1.1 Definitions.

The respective terms defined in this Section 1.1 shall, when used in this
Agreement, have the respective meanings specified herein, with each such
definition equally applicable to both singular and plural forms of the terms so
defined:

“Accounting Firm” shall have the meaning ascribed to such term in
Section 2.4(c).

“Additional General Partner Units” shall have the meaning ascribed to such term
in Section 2.2(a)(iii).

“Additional GP Interest” means $46,780,000.

“Affiliate,” when used with respect to a Person, means any other Person that
directly or indirectly Controls, is Controlled by or is under common Control
with such first Person; provided, however, that (i) with respect to the
Contributing Parties or Williams, the term “Affiliate” shall exclude each of the
Partnership Parties, (ii) with respect to the Partnership Parties, the term
“Affiliate” shall exclude each of the Contributing Parties, and (iii) the
Contributed Entities shall be deemed to be “Affiliates” (x) prior to the
Closing, of the Contributing Parties and (y) on and after the Closing, of the
Partnership Parties. No Person shall be deemed an Affiliate of any Person solely
by reason of the exercise or existence of rights, interests or remedies under
this Agreement.

“Aggregate Consideration” shall have the meaning ascribed to such term in
Section 2.2(a).

“Agreement” has the meaning ascribed to such term in the preamble.

“Applicable Law” has the meaning ascribed to such term in Section 3.3(a).

“Associated Employees” has the meaning ascribed to such term in Section 3.15(a).

“Board of Directors” has the meaning ascribed to such term in the recitals.

“Cash Consideration” shall have the meaning ascribed to such term in
Section 2.2(a)(i).

“CCA Agreement” means the Conveyance, Contribution and Assumption Agreement
substantially in the form of Exhibit A attached hereto.

“Ceiling Amount” shall have the meaning ascribed to such term in
Section 9.10(a).

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act.

“Closing” shall have the meaning ascribed to such term in Section 2.3(a).

“Closing Date” shall have the meaning ascribed to such term in Section 2.3(a).

 

2



--------------------------------------------------------------------------------

“Closing Documents” means the Contributing Parties Closing Documents and the
Partnership Parties Closing Documents.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Units” has the meaning assigned to such term in the Partnership
Agreement.

“Conflicts Committee” means the conflicts committee of the Board of Directors.

“Contributed Entities” means WOL and WOFP.

“Contributed Entities Assets” means the assets owned on the Closing Date by the
Contributed Entities.

“Contributed Entity Material Adverse Effect” means a material adverse effect on
or material adverse change in (i) the business, assets, liabilities, properties,
financial condition or results of operations of the Contributed Entities or the
Contributed Entities Assets, other than any effect or change (x) in the natural
gas liquids and/or olefins processing, transportation, marketing and storage
industry generally (including any change in the prices of natural gas, natural
gas liquids, olefins products (including ethylene) or other hydrocarbon
products, industry margins or any regulatory changes or changes in Applicable
Law) or (y) in United States or global economic conditions or financial markets
in general, provided, that in the case of clauses (x) and (y), the impact on the
Contributed Entities is not materially disproportionate to the impact on
similarly situated parties in the natural gas liquids and/or olefins processing,
transportation, marketing and storage industry, or (ii) the ability of any
Contributing Party to perform its obligations under this Agreement or to
consummate the transactions contemplated by this Agreement.

“Contributed Interest” has the meaning ascribed to such term in the recitals.

“Contributing Indemnified Parties” shall have the meaning ascribed to such term
in Section 9.2.

“Contributing Parties” has the meaning ascribed to such term in the preamble.

“Contributing Parties Aggregated Group” has the meaning ascribed to such term in
Section 3.15(d).

“Contributing Parties Closing Certificates” shall have the meaning ascribed to
such term in Section 6.1(a).

“Contributing Parties Closing Documents” means the CCA Agreement, as executed by
the Contributing Parties, and the Contributing Parties Closing Certificates.

“Control” and its derivatives mean the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

 

3



--------------------------------------------------------------------------------

“Damages” means liabilities and obligations, including all losses, deficiencies,
costs, expenses, fines, interest, expenditures, claims, suits, proceedings,
judgments, damages, and reasonable attorneys’ fees and reasonable expenses of
investigating, defending and prosecuting litigation.

“Deductible Amount” shall have the meaning ascribed to such term in
Section 9.10(a).

“Delaware LLC Act” means the Delaware Limited Liability Company Act, as amended.

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act, as
amended.

“Disclosure Schedules” shall have the meaning ascribed to such term in ARTICLE
3.

“Disputed Item” has the meaning ascribed to such term in Section 2.4(b).

“Environmental Laws” means, without limitation, the following laws, in effect as
of the Closing Date, as amended: (i) the Resource Conservation and Recovery Act;
(ii) the Clean Air Act; (iii) CERCLA; (iv) the Federal Water Pollution Control
Act; (v) the Safe Drinking Water Act; (vi) the Toxic Substances Control Act;
(vii) the Emergency Planning and Community Right-to Know Act; (viii) the
National Environmental Policy Act; (ix) the Pollution Prevention Act of 1990;
(x) the Oil Pollution Act of 1990; (xi) the Hazardous Materials Transportation
Act; (xii) the Occupational Safety and Health Act; and (xiii) all laws,
statutes, rules, regulations, orders, judgments, decrees promulgated or issued
with respect to the foregoing Environmental Laws by Governmental Authorities
with jurisdiction in the premises and any other federal, state or local
statutes, laws, ordinances, rules, regulations, orders, codes, decisions,
injunctions or decrees that regulate or otherwise pertain to the protection of
human health, safety or the environment, including, but not limited to, the
management, control, discharge, emission, treatment, containment, handling,
removal, use, generation, permitting, migration, storage, release,
transportation, disposal, remediation, manufacture, processing or distribution
of Hazardous Materials that are or may present a threat to human health or the
environment.

“ERISA” has the meaning ascribed to such term in Section 3.15(b).

“Final Consideration Adjustment Amount” means an amount (whether a positive or
negative number) equal to (i) the sum of the Final Net Working Capital and the
Final Pre-Closing Capital Expenditures Amount, less (ii) the sum of the Target
Net Working Capital and the Target Pre-Closing Capital Expenditures Amount.

“Final Net Working Capital” has the meaning ascribed to such term in
Section 2.4(a).

“Final Pre-Closing Capital Expenditures Amount” has the meaning ascribed to such
term in Section 2.4(a).

“Final Pre-Closing Capital Expenditures Worksheet” has the meaning ascribed to
such term in Section 2.4(a).

“Final Working Capital Worksheet” has the meaning ascribed to such term in
Section 2.4(a).

 

4



--------------------------------------------------------------------------------

“Financial Statements” has the meaning ascribed to such term in Section 3.5(a).

“GAAP” means generally accepted accounting principles in the United States of
America.

“General Partner” has the meaning ascribed to such term in the preamble.

“General Partner Units” shall have the meaning ascribed to such term in the
Partnership Agreement.

“Governmental Authority” means any federal, state, municipal or other
government, governmental court, department, commission, board, bureau, agency or
instrumentality.

“Hazardous Materials” means any substance, whether solid, liquid or gaseous:
(i) which is listed, defined or regulated as a “hazardous material,” “hazardous
waste,” “solid waste,” “hazardous substance,” “toxic substance,” “pollutant” or
“contaminant,” or words of similar meaning or import found in any applicable
Environmental Law; or (ii) which is or contains asbestos, polychlorinated
biphenyls, radon, urea formaldehyde foam insulation, explosives, or radioactive
materials; or (iii) any petroleum, petroleum hydrocarbons, petroleum substances,
petroleum or petrochemical products, natural gas, crude oil and any components,
fractions, or derivatives thereof, any oil or gas exploration or production
waste, and any natural gas, synthetic gas and any mixtures thereof; or
(iv) radioactive material, waste and pollutants, radiation, radionuclides and
their progeny, or nuclear waste including used nuclear fuel; or (v) which causes
or poses a threat to cause contamination or nuisance on any properties, or any
adjacent property or a hazard to the environment or to the health or safety of
persons on or about any properties.

“HSR Act” shall have the meaning ascribed to such term in Section 3.3(b).

“Indemnity Claim” shall have the meaning ascribed to such term in Section 9.5.

“Intellectual Property” means all intellectual or industrial property and rights
therein, however denominated, throughout the world, whether or not registered,
including all patent applications, patents, trademarks, service marks, trade
styles or dress, mask works, copyrights (including copyrights in computer
programs, software, computer code, documentation, drawings, specifications and
data), works of authorship, moral rights of authorship, rights in designs, trade
secrets, technology, inventions, invention disclosures, discoveries,
improvements, know-how, proprietary rights, formulae, processes, methods,
technical and business information, and confidential and proprietary
information, and all other intellectual and industrial property rights, whether
or not subject to statutory registration or protection and, with respect to each
of the foregoing, all registrations and applications for registration, renewals,
extensions, continuations, reexaminations, reissues, divisionals, improvements,
modifications, derivative works, goodwill, and common law rights, and causes of
action relating to any of the foregoing.

“Knowledge,” as used in this Agreement with respect to a party hereof, means the
actual knowledge of that party’s designated personnel, after reasonable inquiry.
The designated personnel for the Contributing Parties are Mary Frances Edmonds,
McMillan Hummel, Thomas V. Sell, Curt Carmichael and Keith W. Montgomery. The
designated personnel for the Partnership Parties are Donald R. Chappel, Pete
Burgess and Matthew Morris.

 

5



--------------------------------------------------------------------------------

“Leased Real Property” has the meaning ascribed to such term in Section 3.7(a).

“Lien” means any mortgage, deed of trust, lien, security interest, pledge,
conditional sales contract, charge or encumbrance.

“Material Contract” has the meaning ascribed to such term in Section 3.14(a).

“Minimum Claim Amount” shall have the meaning ascribed to such term in
Section 9.10(a).

“Net Working Capital” means an amount equal to the current assets of the
Contributed Entities minus the current liabilities of the Contributed Entities,
prepared on a consolidated basis in accordance with Section 2.4, including
Schedule 2.4.

“Notice” shall have the meaning ascribed to such term in Section 10.2.

“NYSE” means the New York Stock Exchange.

“Objection Period” has the meaning ascribed to such term in Section 2.4(b).

“Operating Company” has the meaning ascribed to such term in the preamble.

“Owned Real Property” has the meaning ascribed to such term in Section 3.7(a).

“Partnership” has the meaning ascribed to such term in the preamble.

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated August 23, 2005, as amended from time to
time.

“Partnership Agreement Amendment” means the Amendment to the Partnership
Agreement, substantially in the form of Exhibit B attached hereto.

“Partnership Indemnified Parties” shall have the meaning ascribed to such term
in Section 9.1.

“Partnership Material Adverse Effect” means a material adverse effect on or
material adverse change in (i) the business, assets, liabilities, properties,
financial condition or results of operations of the Partnership or its assets,
other than any effect or change (x) in the industries in which it operates or
(y) in United States or global economic conditions or financial markets in
general, provided, that in the case of clauses (x) and (y), the impact on the
Partnership is not materially disproportionate to the impact on similarly
situated parties in its industries, or (ii) the ability of the Partnership to
perform its obligations under this Agreement or to consummate the transactions
contemplated by this Agreement.

“Partnership Parties” shall have the meaning ascribed to such term in the
preamble.

“Partnership Parties Closing Certificates” shall have the meaning ascribed to
such term in Section 6.2(a).

“Partnership Parties Closing Documents” means the CCA Agreement, as executed by
the Partnership Parties, and the Partnership Parties Closing Certificates.

 

6



--------------------------------------------------------------------------------

“Permits” shall have the meaning ascribed to such term in Section 3.13(a).

“Permitted Liens” means all: (i) mechanics’, materialmen’s, carriers’,
workmen’s, repairmen’s, vendors’, operators’ or other like Liens, if any, that
do not materially detract from the value of or materially interfere with the use
of the Contributed Entities Assets subject thereto; (ii) Liens arising under
original purchase price conditional sales contracts and equipment leases with
third parties entered into in the ordinary course of business; (iii) title
defects or Liens (other than those constituting Liens for the payment of
indebtedness), if any, that, individually or in the aggregate, do not or would
not impair in any material respect the use or occupancy of the Contributed
Entities Assets, taken as a whole; (iv) Liens for Taxes that are not due and
payable or that may thereafter be paid without penalty; and (v) Liens supporting
surety bonds, performance bonds and similar obligations issued in connection
with the Contributed Entities’ business.

“Person” means an individual or entity, including any partnership, corporation,
association, trust, limited liability company, joint venture, unincorporated
organization or other entity.

“Plans” has the meaning ascribed to such term in Section 3.15(b).

“Pre-Approved Capital Expenditures” means those capital expenditures set forth
on Schedule 1.1(a).

“Pre-Closing Capital Expenditures Amount” means the dollar amount of gross
capital expenditures (as determined in accordance with GAAP but not including
capitalized interest) (a) incurred by the Contributed Entities on Pre-Approved
Capital Expenditures prior to the Closing Date or (b) incurred by the
Contributed Entities prior to the Closing Date pursuant to any AFE (Approval for
Expenditure) approved by the Contributed Entities after the date of this
Agreement and consented to by the Conflicts Committee in its sole discretion.

“Private Equity Placement” means the issuance of 42,778,812 Common Units by the
Partnership to the Contributing Parties as part of the Aggregate Consideration
pursuant to Section 2.2(a)(ii).

“Real Property” has the meaning ascribed to such term in Section 3.7(b).

“Representatives” means, with respect to any Person, the officers, directors,
managers, employees, agents, accountants, advisors, attorneys, bankers and other
representatives of such Person.

“Resolution Period” has the meaning ascribed to such term in Section 2.4(b).

“Rights-of-Way” has the meaning ascribed to such term in Section 3.7(b).

“Target Net Working Capital” means $33,000,000.

“Target Pre-Closing Capital Expenditures Amount” means $128,200,000.

 

7



--------------------------------------------------------------------------------

“Tax” means all taxes, however denominated, including any interest, penalties or
other additions to tax that may become payable in respect thereof, imposed by
any Governmental Authority, which taxes shall include, without limiting the
generality of the foregoing, all income or profits taxes (including, but not
limited to, federal income taxes and state income taxes), gross receipts taxes,
net proceeds taxes, alternative or add-on minimum taxes, sales taxes, use taxes,
real property gains or transfer taxes, ad valorem taxes, property taxes,
value-added taxes, franchise taxes, production taxes, severance taxes, windfall
profit taxes, withholding taxes, payroll taxes, employment taxes, excise taxes
and other obligations of the same or similar nature to any of the foregoing.

“Tax Items” shall have the meaning ascribed to such term in Section 7.2(a).

“Tax Losses” shall have the meaning ascribed to such term in Section 7.1(a).

“Tax Return” means all reports, estimates, declarations of estimated Tax,
information statements and returns relating to, or required to be filed in
connection with, any Taxes, including information returns or reports with
respect to backup withholding and other payments to third parties.

“Taxing Authority” means, with respect to any Tax, the Governmental Authority
that imposes such Tax, and the agency (if any) charged with the collection of
such Tax for such entity or subdivision, including any governmental or
quasi-governmental entity or agency that imposes, or is charged with collecting,
social security or similar charges or premiums.

“Title IV Plan” has the meaning ascribed to such term in Section 3.15(e).

“Transaction” means the contribution of the Contributed Interest in exchange for
the Aggregate Consideration.

“Transfer Taxes” shall have the meaning ascribed to such term in Section 7.3.

“WFSG” has the meaning ascribed to such term in the preamble.

“Williams” has the meaning ascribed to such term in the preamble.

“Williams Tax Group” means the affiliated group of corporations within the
meaning of Section 1504 of the Code which files a consolidated federal income
Tax Return and as to which Williams is the common parent, and, in the case of
any combined or unitary Tax Return, the group of corporations filing such Tax
Return that includes the Contributed Entities.

“WOFP” means Williams Olefins Feedstock Pipelines, LLC, a Delaware limited
liability company.

“WOL” has the meaning ascribed to such term in the recitals.

“WOL LLC Agreement” means the Amended and Restated Operating Agreement,
effective as of January 3, 2011, as amended from time to time.

 

8



--------------------------------------------------------------------------------

1.2 Construction.

In constructing this Agreement: (a) the word “includes” and its derivatives
means “includes, without limitation” and corresponding derivative expressions;
(b) the currency amounts referred to herein, unless otherwise specified, are in
United States dollars; (c) whenever this Agreement refers to a number of days,
such number shall refer to calendar days unless business days are specified;
(d) unless otherwise specified, all references in this Agreement to “Article,”
“Section,” “Disclosure Schedule,” “Exhibit,” “preamble” or “recitals” shall be
references to an Article, Section, Disclosure Schedule, Exhibit, preamble or
recitals hereto; and (e) whenever the context requires, the words used in this
Agreement shall include the masculine, feminine and neuter and singular and the
plural.

ARTICLE 2

CONVEYANCE AND CLOSING

2.1 Conveyance.

Upon the terms and subject to the conditions set forth in this Agreement and in
the CCA Agreement, on the Closing Date, the Contributing Parties shall grant,
contribute, transfer, assign and convey the Contributed Interest to the
Partnership, and the Partnership shall acquire the Contributed Interest from the
Contributing Parties. The Partnership shall further grant, contribute, transfer,
assign and convey the Contributed Interest to the Operating Company. The
Operating Company shall then grant, contribute, transfer, assign and convey the
Contributed Interest to WFSG.

2.2 Consideration.

 

  (a) The aggregate consideration to be transferred by the Partnership to the
Contributing Parties for the Contributed Interest on the Closing Date (the
“Aggregate Consideration”) shall consist of:

 

  (i) a payment to the Contributing Parties of an amount equal to $25,000,000
(the “Cash Consideration”);

 

  (ii) 42,778,812 Common Units issued in the Private Equity Placement; and

 

  (iii) (A) the increase in the capital account of the General Partner by an
amount equal to the Additional GP Interest and (B) the issuance of 873,037
General Partner Units to the General Partner, which is equal to 2/98ths of the
aggregate number of the Common Units issued by the Partnership in the Private
Equity Placement (the “Additional General Partner Units”) in consideration for a
contribution to the Partnership on behalf of the General Partner of the
applicable portion of the Contributed Interest.

 

9



--------------------------------------------------------------------------------

  (b) The Cash Consideration shall be paid by the Partnership to the
Contributing Parties at the Closing by separate wire or interbank transfer of
immediately available funds to the account(s) specified at least two
(2) business days prior to the Closing by the Contributing Parties. The Common
Units issued in the Private Equity Placement shall be issued subject to the
rights, preferences and privileges set forth in the Partnership Agreement, the
Delaware LP Act and federal and state securities laws.

2.3 Closing and Closing Deliveries.

 

  (a) The closing (the “Closing”) of the contribution of the Contributed
Interest pursuant to this Agreement and the CCA Agreement will be held at the
offices of Williams, One Williams Center, Tulsa, OK 74172 on the later of
November 5, 2012 or the third business day following satisfaction or waiver of
the conditions to closing set forth in ARTICLE 6, commencing at 10:00 a.m.,
Tulsa time, or such other place, date and time as may be mutually agreed upon by
the parties hereto. The “Closing Date,” as referred to herein, shall mean the
date of the Closing.

 

  (b) At the Closing, the Contributing Parties shall deliver, or cause to be
delivered, to the Partnership Parties the following:

 

  (i) A counterpart of the CCA Agreement, duly executed by the Contributing
Parties, as applicable;

 

  (ii) A counterpart of the Partnership Agreement Amendment, duly executed by
the General Partner;

 

  (iii) One or more instruction letters in respect of the Contributed Interest
directing WOL to reflect the transfer of the Contributed Interest to WFSG;

 

  (iv) A certificate of good standing of recent date of each of the Contributing
Parties and each Contributed Entity;

 

  (v) Foreign qualification certificates of recent date of each Contributed
Entity for each of the jurisdictions listed opposite its name in Disclosure
Schedule 2.3(b); and

 

  (vi) Such other certificates, instruments of conveyance and documents as may
be reasonably requested by the Partnership Parties at least two (2) business
days prior to the Closing Date to carry out the intent and purposes of this
Agreement.

 

  (c) At the Closing, the Partnership Parties shall deliver, or cause to be
delivered, to the Contributing Parties the following, or shall take the
following actions:

 

  (i) A counterpart of the CCA Agreement, duly executed by each Partnership
Party, as applicable;

 

10



--------------------------------------------------------------------------------

  (ii) The Cash Consideration as provided in Section 2.2(a);

 

  (iii) An aggregate of 42,778,812 Common Units issued in the Private Equity
Placement in book entry form for the account(s) specified in advance by the
Contributing Parties;

 

  (iv) The Additional General Partner Units issued in book entry form;

 

  (v) The capital account of the General Partner shall be increased by the
amount of the Additional GP Interest;

 

  (vi) Such other certificates, instruments of conveyance and documents as may
be reasonably requested by the Contributing Parties at least two (2) business
days prior to the Closing Date to carry out the intent and purposes of this
Agreement; and

 

  (vii) A certificate of good standing of recent date of the Partnership.

2.4 Purchase Price Adjustment.

 

  (a)

Within ninety (90) days after the Closing Date, the Contributing Parties shall
prepare and deliver, or cause to be prepared and delivered, to the Partnership:
(i) a worksheet showing the components of Net Working Capital as of 11:59 p.m.
local time on the day immediately preceding the Closing Date (the “Final Working
Capital Worksheet”) (provided that, such calculation shall not take into account
any deferred Tax assets or deferred Tax liabilities or any effects on the assets
or liabilities of the Contributed Entities (other than the elimination of debt
as a result of Section 5.4 so that such debt shall not be treated as outstanding
on the Final Working Capital Worksheet) as a result of the transactions
contemplated by this Agreement); (ii) the Contributing Parties’ calculation of
the Net Working Capital based on the Final Working Capital Worksheet (the “Final
Net Working Capital”); (iii) a schedule (the “Final Pre-Closing Capital
Expenditures Worksheet”) setting forth the Contributing Parties’ calculation of
the Pre-Closing Capital Expenditures Amount (the “Final Pre-Closing Capital
Expenditures Amount”) and (iv) the Contributing Parties’ calculation of the
Final Consideration Adjustment Amount. In connection with the Contributing
Parties’ preparation and delivery of the Final Working Capital Worksheet, the
Final Net Working Capital, the Final Pre-Closing Capital Expenditures
Worksheet and the calculation of the Final Consideration Adjustment Amount, the
Partnership shall, and shall cause the Contributed Entities to, (x) permit the
Contributing Parties and their Representatives to have reasonable access to the
books, records and other documents (including internal work papers, schedules,
financial statements and memoranda) of the Contributed Entities, (y) cooperate
with the Contributing Parties and their Representatives in seeking to obtain
work papers from the

 

11



--------------------------------------------------------------------------------

  Partnership and the Contributed Entities pertaining to the calculation of the
Final Consideration Adjustment Amount and provide the Contributing Parties with
copies thereof (as reasonably requested by the Contributing Parties) and
(z) provide the Contributing Parties and their Representatives reasonable access
to the Partnership’s Representatives as reasonably requested by the Contributing
Parties.

 

  (b)

The Partnership on behalf of itself and the other Partnership Parties and acting
through the Conflicts Committee may provide a written notice accepting the Final
Consideration Adjustment Amount at any time after receipt of the Final
Consideration Adjustment Amount. If the Partnership does not send such an
acceptance, and unless the Partnership on behalf of itself and the other
Partnership Parties and acting through the Conflicts Committee delivers to the
Contributing Parties written notice setting forth in reasonable detail any
specific items in the Contributing Parties’ calculation of the Final
Consideration Adjustment Amount disputed by the Partnership (each, a “Disputed
Item”) and a written statement setting forth the Partnership’s calculation of
each such Disputed Item on or prior to the thirtieth (30th) day after the
Partnership’s receipt of the Final Working Capital Worksheet, the Final Net
Working Capital and the Final Pre-Closing Capital Expenditures Worksheet (such
period, the “Objection Period”), the Partnership will be deemed to have accepted
and agreed to the Contributing Parties’ calculation of the Final Consideration
Adjustment Amount and such agreement will be final, binding and conclusive. Any
items in the Contributing Parties’ calculation of the Final Consideration
Adjustment Amount to which the Partnership has not given notice of objection
within the Objection Period will be deemed to have been agreed upon by the
Parties. If the Partnership so notifies the Contributing Parties of its
objections to the Contributing Parties’ calculation of the Final Consideration
Adjustment Amount within the Objection Period, the Partnership on behalf of
itself and the other Partnership Parties and acting through the Conflicts
Committee and the Contributing Parties shall, within thirty (30) days following
such notice (the “Resolution Period”), attempt to resolve the Disputed Items.
Any resolution by the Partnership and the Contributing Parties during the
Resolution Period as to any Disputed Items will be final, binding and
conclusive.

 

  (c)

If the Partnership and the Contributing Parties do not resolve all Disputed
Items by the end of the Resolution Period, then the Partnership, on behalf of
itself and the other Partnership Parties and acting through the Conflicts
Committee, and the Contributing Parties shall submit all unresolved Disputed
Items to the firm of KPMG LLC, or such other public accounting firm to which the
parties hereto may agree (the “Accounting Firm”) as soon as practicable
following the expiration of the Resolution Period. In such event, each of the
Partnership, on behalf of itself and the other Partnership Parties and acting
through the Conflicts Committee, and

 

12



--------------------------------------------------------------------------------

  the Contributing Parties shall submit to the Accounting Firm its calculation
of the Final Consideration Adjustment Amount together with detailed supporting
documentation as it deems appropriate. The Accounting Firm shall consider only
those items and amounts in the Partnership’s and the Contributing Parties’
respective calculations of the Final Consideration Adjustment Amount that are
identified as Disputed Items. The scope of the Disputed Items to be resolved by
the Accounting Firm shall be limited to correcting mathematical errors and
determining whether the items and amounts in dispute were determined in
compliance with this Section 2.4 and the Accounting Firm is not to make any
other determination. In resolving any Disputed Item, the Accounting Firm may not
assign a value to any item greater than the greatest value for such item claimed
by either Party or less than the smallest value for such item claimed by either
Party. The Partnership and the Contributing Parties shall use their respective
commercially reasonable efforts to cause the Accounting Firm to resolve such
dispute within thirty (30) days after the date on which the Accounting Firm
receives the calculations of the Final Consideration Adjustment Amount submitted
by the Partnership and the Contributing Parties. The determination of the
Accounting Firm shall be conclusive and binding upon the Parties and shall not
be subject to appeal or further review absent manifest error. The costs and
expenses of the Accounting Firm will be shared equally by the Parties. The
Parties agree that the procedures set forth in this Section 2.4 shall be the
sole and exclusive method for resolving disputes regarding the determination of
the Final Consideration Adjustment Amount.

 

  (d) Within five (5) Business Days after the Final Consideration Adjustment
Amount is finally determined pursuant to this Section 2.4:

 

  (i) if the Final Consideration Adjustment Amount as finally determined
pursuant to this Section 2.4 is a positive amount, the Partnership shall
promptly deliver to the Contributing Parties, by wire transfer of immediately
available funds to the account designated by the Contributing Parties, an amount
equal to the Final Consideration Adjustment Amount;

 

  (ii) if the Final Consideration Adjustment Amount as finally determined
pursuant to this Section 2.4 is a negative number, then the Contributing Parties
shall promptly deliver to the Partnership Parties, by wire transfer of
immediately available funds to the account designated by the Partnership Parties
an amount equal to the lesser of absolute value of the Final Consideration
Adjustment Amount or the Cash Consideration. If the absolute value of the Final
Consideration Adjustment Amount is greater than the Cash Consideration, then the
Partnership Agreement Amendment will address the satisfaction of such
difference; and

 

13



--------------------------------------------------------------------------------

  (iii) if the Final Consideration Adjustment Amount as finally determined
pursuant to this Section 2.4 is equal to zero, neither the Partnership nor the
Contributing Parties shall have any further obligation under this Section 2.4.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE CONTRIBUTING PARTIES

The Contributing Parties hereby represent and warrant to the Partnership Parties
that, except as disclosed in the disclosure schedules delivered to the
Partnership on the date of this Agreement (“Disclosure Schedules”) (it being
understood that any information set forth on any Disclosure Schedule shall be
deemed to apply and qualify the section or subsection of this Agreement to which
it corresponds in number and each other section or subsection of this Agreement
to the extent that it is reasonably apparent on its face that such information
is relevant to such other section or subsection):

3.1 Organization.

 

  (a) Each of the Contributing Parties is a limited liability company or
corporation duly formed, validly existing and in good standing under the laws of
the State of Delaware and has all requisite limited liability company or
corporate power and authority to own, operate and lease its properties and
assets and to carry on its business as now conducted.

 

  (b) Each Contributed Entity is a limited liability company duly formed,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite limited liability company power and authority to own,
operate and lease its properties and assets and to carry on its business as now
conducted. Each Contributed Entity is duly licensed or qualified to do business
and is in good standing in the states in which the character of the properties
and assets owned or held by it or the nature of the business conducted by it
requires it to be so licensed or qualified, except where the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Contributed Entity Material Adverse Effect. The
Contributing Parties have made available to the Partnership Parties true and
complete copies of the charter documents, bylaws, certificates of formation,
limited liability company agreements, limited partnership agreements or
equivalent governing instruments of each Contributed Entity in effect as of the
date of this Agreement.

3.2 Authority and Approval.

 

  (a)

Each of the Contributing Parties has full limited liability company or corporate
power and authority to execute and deliver this Agreement, to consummate the
transactions contemplated hereby and to perform all of the terms and conditions
hereof to be performed by it. The execution and

 

14



--------------------------------------------------------------------------------

  delivery by the Contributing Parties of this Agreement, the consummation of
the transactions contemplated hereby and the performance of all of the terms and
conditions hereof to be performed by the Contributing Parties have been duly
authorized and approved by all requisite limited liability company or corporate
action on the part of each of the Contributing Parties. This Agreement has been
duly executed and delivered by the Contributing Parties and constitutes the
valid and legally binding obligation of each of them, enforceable against each
of the Contributing Parties in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws affecting the
enforcement of creditors’ rights and remedies generally and by general
principles of equity (whether applied in a proceeding at law or in equity).

 

  (b) Each of the Contributing Parties party to the CCA Agreement has full
limited liability company or corporate power and authority to execute and
deliver such agreement, to consummate the transactions contemplated thereby and
to perform all of the terms and conditions thereof to be performed by it. The
execution and delivery of the CCA Agreement by each of the Contributing Parties
party to such agreement, the consummation of the transactions contemplated
thereby and the performance of all of the terms and conditions thereof to be
performed by it have been duly authorized and approved by all requisite limited
liability company or corporate action on the part of each Contributing Party.
When executed and delivered by each of the parties party thereto, the CCA
Agreement will constitute a valid and legally binding obligation of each of the
Contributing Parties party thereto enforceable against each such Contributing
Party in accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws affecting the enforcement of creditors’ rights
and remedies generally and by general principles of equity (whether applied in a
proceeding at law or in equity).

3.3 No Conflict; Consents.

Except as set forth on Disclosure Schedule 3.3:

 

  (a)

the execution, delivery and performance of this Agreement by each of the
Contributing Parties does not, and the execution, delivery and performance of
the CCA Agreement by the Contributing Parties party thereto will not, and the
fulfillment and compliance with the terms and conditions hereof and thereof and
the consummation of the transactions contemplated hereby and thereby will not,
(i) violate, conflict with any of, result in any breach of, or require the
consent of any Person under, the terms, conditions or provisions of the charter
documents, bylaws, certificates of formation, limited liability company
agreements, limited

 

15



--------------------------------------------------------------------------------

  partnership agreements or equivalent governing instruments of any Contributing
Party or any Contributed Entity; (ii) conflict with or violate any provision of
any law or administrative rule or regulation or any judicial, administrative or
arbitration order, award, judgment, writ, injunction or decree applicable to any
Contributing Party or any Contributed Entity (“Applicable Law”); (iii) conflict
with, result in a breach of, constitute a default under (whether with notice or
the lapse of time or both), or accelerate or permit the acceleration of the
performance required by, or require any consent, authorization or approval
under, or result in the suspension, termination or cancellation of, or in a
right of suspension, termination or cancellation of, any indenture, mortgage,
agreement, contract, commitment, license, concession, permit, lease, joint
venture or other instrument to which any of the Contributing Parties or any
Contributed Entity is a party or by which it or any of the Contributed Entities
Assets are bound; or (iv) result in the creation of any Lien (other than
Permitted Liens) on any of the Contributed Entities Assets under any such
indenture, mortgage, agreement, contract, commitment, license, concession,
permit, lease, joint venture or other instrument, except in the case of clauses
(ii), (iii) and (iv) for those items which, individually or in the aggregate,
would not reasonably be expected to have a Contributed Entity Material Adverse
Effect; and

 

  (b) no consent, approval, license, permit, order or authorization of any
Governmental Authority or other Person is required to be obtained or made by any
of the Contributing Parties or the Contributed Entities with respect to the
Contributed Interest in connection with the execution, delivery and performance
of this Agreement and the CCA Agreement or the consummation of the transactions
contemplated hereby or thereby, except (i) as have been waived or obtained or
with respect to which the time for asserting such right has expired, (ii) for
those which individually or in the aggregate would not reasonably be expected to
have a Contributed Entity Material Adverse Effect (including such consents,
approvals, licenses, permits, orders or authorizations that are not customarily
obtained prior to the Closing and are reasonably expected to be obtained in the
ordinary course of business following the Closing), or (iii) pursuant to the
applicable requirements, if any, of the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended (the “HSR Act”).

3.4 Capitalization; Title to Contributed Interest.

 

  (a)

Williams owns, beneficially and of record, all of the Contributed Interest free
and clear of all Liens and will convey good and marketable title to the
Contributed Interest to the Partnership. The Contributed Interest is not subject
to any agreements or understandings with respect to the voting or transfer of
any of the Contributed Interest (except the contribution of the Contributed
Interest contemplated by this Agreement and restrictions

 

16



--------------------------------------------------------------------------------

  under applicable federal and state securities laws). The Contributed Interest
has been duly authorized and is validly issued, fully paid (to the extent
required under the WOL LLC Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 18-303, 18-607 and 18-804 of the
Delaware LLC Act).

 

  (b) WOL will on the Closing Date own, of record and beneficially, the
outstanding equity interests of WOFP free and clear of any Liens. These equity
interests are not subject to any agreements or understandings with respect to
the voting or transfer of such equity interests (other than restrictions under
applicable federal and state securities laws). All the outstanding equity
interests of WOFP have been duly authorized and are validly issued, fully paid
(to the extent required by the limited liability company agreement of the
applicable Contributed Entity) and nonassessable (except as provided under the
Delaware LLC Act). WOFP will on the Closing Date be the only corporation,
limited partnership, general partnership, limited liability company or other
Person in which WOL owns, directly or indirectly, an equity interest.

 

  (c) There are no outstanding subscriptions, options, warrants, preemptive
rights, preferential purchase rights, rights of first refusal or any similar
rights issued or granted by, or binding upon, any of the Contributing Parties or
the Contributed Entities to purchase or otherwise acquire or to sell or
otherwise dispose of the Contributed Interest or the equity interests of WOFP,
except as contemplated by the WOL LLC Agreement, this Agreement or the CCA
Agreement.

3.5 Financial Information; Undisclosed Liabilities.

 

  (a) Disclosure Schedule 3.5(a) sets forth a true and complete copy of the
unaudited balance sheets as of December 31, 2010 and 2011 and as of June 30,
2012, and statements of income for the fiscal years ended December 31, 2010 and
2011 and for the six-month periods ended June 30, 2011 and 2012 for the
Contributed Entities on a consolidated basis, after reflecting the adjustments
set forth on Disclosure Schedule 3.5(a) (collectively referred to as the
“Financial Statements”). The Financial Statements present fairly in all material
respects the financial position of the Contributed Entities as of the dates
thereof and the results of operations of the Contributed Entities for the
periods presented. Except as set forth in Disclosure Schedule 3.5(a), there are
no off-balance sheet arrangements that have or are reasonably likely to have a
Contributed Entity Material Adverse Effect. The Financial Statements have been
prepared in accordance with GAAP consistently applied throughout the periods
presented, except that the Financial Statements reflect the transactions set
forth on Disclosure Schedule 3.5(a) and do not include any notes. Except as
required by GAAP, there were no changes in the method of application of the
Contributed Entities’ accounting policies or changes in the method of applying
the Contributed Entities’ use of estimates in the preparation of the Financial
Statements as compared with past practice.

 

17



--------------------------------------------------------------------------------

  (b) There are no liabilities or obligations of the Contributed Entities of any
nature (whether known or unknown and whether accrued, absolute, contingent or
otherwise) and there are no facts or circumstances that would reasonably be
expected to result in any such liabilities or obligations, whether arising in
the context of federal, state or local judicial, regulatory, administrative or
permitting agency proceedings, other than (i) liabilities or obligations accrued
in the Financial Statements, (ii) current liabilities incurred in the ordinary
course of business since January 1, 2012, (iii) liabilities or obligations set
forth on Disclosure Schedule 3.5(b), and (iv) liabilities or obligations
(whether known or unknown and whether accrued, absolute, contingent or
otherwise) that would not, individually or in the aggregate, reasonably be
expected to have a Contributed Entity Material Adverse Effect.

3.6 Internal Controls.

The system of internal controls over financial reporting to which the
Contributed Entities are subject is sufficient to provide reasonable assurance
(a) that transactions are recorded as necessary to permit preparation of
financial statements in conformity with GAAP consistently applied, (b) that
transactions are executed only in accordance with the authorization of
management, and (c) regarding the prevention or timely detection of the
unauthorized acquisition, use or disposition of the assets of such Contributed
Entities.

3.7 Real Property; Rights-of-Way.

 

  (a)

Each of the Contributed Entities has (i) good and marketable title to all real
property it owns in fee simple and the improvements located thereon (the “Owned
Real Property”), (ii) valid leasehold estate in all real property and buildings
held under lease by any of the Contributed Entities (the “Leased Real Property”)
and (iii) good title to all tangible personal property that comprises the
Contributed Entities Assets, all of which Owned Real Property, Leased Real
Property and personal property are sufficient for the operation of such
Contributed Entities’ olefins business as presently conducted, free and clear of
all Liens except Permitted Liens, except as would not reasonably be expected to
have a Contributed Entity Material Adverse Effect; provided, that, with respect
to any real property and buildings held under lease by any Contributed Entity,
such real property and buildings are held under valid and subsisting and
enforceable leases with such exceptions as do not materially interfere with the
use of the properties of the Contributed Entities taken as a whole as they have
been used consistent with past practice of the Contributed Entities. With
respect to the Leased Real Property, except to the extent described to the
contrary on Disclosure Schedule 3.7(a), all leases and subleases are in full
force and effect and the Contributed Entities have not received any written

 

18



--------------------------------------------------------------------------------

  notice of a breach or default thereunder, whether actual or alleged and, to
the Knowledge of the Contributing Parties, no event has occurred that, with
notice or lapse of time or both, would constitute a breach or default under any
such lease or sublease, except for any such breaches or defaults that would not,
individually or in the aggregate, reasonably be expected to have a Contributed
Entity Material Adverse Effect.

 

  (b) Each of the Contributed Entities has such consents, easements,
rights-of-way, permits and licenses from each Person, including Governmental
Authorities (collectively, the “Rights-of-Way” and together with the Owned Real
Property and Leased Real Property, the “Real Property”) as are sufficient to
conduct the Contributed Entities’ olefins business substantially in accordance
with past practice, except for such Rights-of-Way the absence of which have not
had, and would not reasonably be expected to have, individually or in the
aggregate, a Contributed Entity Material Adverse Effect. With respect to the
Rights-of-Way, except to the extent described to the contrary on Disclosure
Schedule 3.7(b), (i) each of the Contributed Entities has fulfilled and
performed all its material obligations thereunder and no default or other event
has occurred that allows, or after notice or lapse of time would allow,
revocation or termination thereof or would result in any impairment of the
rights of the holder of any of the Rights-of-Way, except for such revocations,
terminations and impairments that have not had, and would not reasonably be
expected to have, individually or in the aggregate, a Contributed Entity
Material Adverse Effect; and (ii) none of the Rights-of-Way contains any
restriction that is materially burdensome to the Contributed Entities, taken as
a whole.

 

  (c) Except as set forth on Disclosure Schedule 3.7(c), (i) (A) there are no
pending proceedings or actions to modify the zoning classification of, or to
condemn or take by power of eminent domain or other similar proceeding, all or
any of the Contributed Entities Assets and (B) neither Contributing Party has
any Knowledge of any such threatened proceeding or action, which (in either
case), if pursued, would reasonably be expected to have a Contributed Entity
Material Adverse Effect, (ii) to the extent located in jurisdictions subject to
zoning, the Real Property is properly zoned for the existence, occupancy and use
of all of the improvements located thereon, except as would not reasonably be
expected to have a Contributed Entity Material Adverse Effect, and (iii) none of
such improvements are subject to any conditional use permits or “permitted
non-conforming use” or “permitted non-conforming structure” classifications or
similar permits or classifications, except as would not, either currently or in
the case of a rebuilding of or additional construction of improvements,
reasonably be expected to have a Contributed Entity Material Adverse Effect.

 

19



--------------------------------------------------------------------------------

3.8 Litigation; Laws and Regulations.

Except as set forth on Disclosure Schedule 3.8:

 

  (a) There are no (i) civil, criminal or administrative actions, suits, claims,
hearings, arbitrations or proceedings pending or, to the Contributing Parties’
Knowledge, threatened against the Contributed Entities, (ii) judgments, orders,
decrees or injunctions of any Governmental Authority, whether at law or in
equity, against the Contributed Entities or (iii) to the Contributing Parties’
Knowledge, pending or threatened investigations by any Governmental Authority
against the Contributed Entities, except in each case, for those items that
would not, individually or in the aggregate, reasonably be expected to have a
Contributed Entity Material Adverse Effect.

 

  (b) None of the Contributing Parties or the Contributed Entities is in
violation of or in default under any Applicable Law, except as would not,
individually or in the aggregate, reasonably be expected to have a Contributed
Entity Material Adverse Effect.

3.9 No Adverse Changes.

Except as set forth on Disclosure Schedule 3.9, since June 30, 2012, to the
Knowledge of the Contributing Parties:

 

  (a) there has not been a Contributed Entity Material Adverse Effect;

 

  (b) the Contributed Entities Assets and business have been operated and
maintained consistent with the standard set forth in Section 5.1(a);

 

  (c) there has not been any material damage, destruction or loss to any
material portion of the Contributed Entities Assets, whether or not covered by
insurance;

 

  (d) there has been no delay in, or postponement of, the payment of any
liabilities related to the Contributed Entities, the Contributed Entities Assets
or business, individually or in the aggregate, in excess of $5,000,000;

 

  (e) none of the items described in Section 5.1(b), but excluding the items
described in Section 5.1(b)(xiv), has occurred; and

 

  (f) there is no contract, commitment or agreement to do any of the foregoing.

 

20



--------------------------------------------------------------------------------

3.10 Taxes.

 

  (a) To the Knowledge of the Contributing Parties, except as would not
reasonably be expected to have a Contributed Entity Material Adverse Effect,
(i) all Tax Returns required to be filed by or with respect to the Contributed
Entities, the Contributed Entities Assets or operations have been filed on a
timely basis (taking into account all extensions of due dates); (ii) all Taxes
owed by the Contributed Entities or the Contributing Parties or any of their
Affiliates with respect to the Contributed Entities, the Contributed Entities
Assets or operations, which are or have become due, have been timely paid in
full; (iii) there are no Liens on any of the Contributed Entities Assets that
arose in connection with any failure (or alleged failure) to pay any Tax on any
Contributed Entity or its assets, other than Liens for Taxes not yet due and
payable or the amount or validity of which is being contested in good faith by
appropriate proceedings for which an adequate reserve has been established
therefor; (iv) since its inception, each Contributed Entity has been treated
either as a partnership or disregarded as an entity separate from its owner for
federal income tax purposes pursuant to Treasury Regulation
Section 301.7701-3(b)(1); and (v) there is no pending action, proceeding or
investigation for assessment or collection of Taxes and no Tax assessment,
deficiency or adjustment has been asserted or proposed with respect to the
Contributed Entities, the Contributed Entities Assets or the operations of the
Contributed Entities.

 

  (b) For the period beginning January 1, 2012 up to and including the Closing
Date, more than 90% of the gross income of the Contributed Entities will be
income from the exploration, development, mining or production, processing,
refining, transportation (including pipelines transporting gas, oil or products
thereof), storage or marketing of any mineral or natural resource, including
oil, gas or products thereof which come from either a crude oil refinery or a
natural gas processing facility, or other items of income as to which counsel
has opined or will opine are “qualifying income” within the meaning of
Section 7704(d) of the Code.

3.11 Environmental Matters.

Except as disclosed in Disclosure Schedule 3.11, or as would not reasonably be
expected, individually or in the aggregate, to have a Contributed Entity
Material Adverse Effect: (a) the Contributed Entities and the Contributed
Entities Assets, operations and business are in compliance with applicable
Environmental Laws; (b) no circumstances exist with respect to any Contributed
Entity or its assets, operations and business that give rise to an obligation by
any Contributed Entity or any Contributing Party to investigate, remediate,
monitor or otherwise address the presence, on-site or offsite, of Hazardous
Materials under any applicable Environmental Laws; (c) the Contributed Entities
and the Contributed Entities Assets, operations and business are not subject to
any pending or, to the Knowledge of any Contributing Party, threatened, claim,
action, suit, investigation, inquiry or proceeding under any Environmental Law
(including designation as a potentially responsible party under CERCLA or any
similar local or state law); (d) all notices, permits, permit exemptions,
licenses or similar authorizations, if any, required to be obtained or filed by
any Contributed Entity under any Environmental Law in connection with its
assets, operations and business have been duly obtained or filed and are valid
and currently in effect; and (e) there has been no release of any Hazardous
Material into the environment by the Contributed Entities or the Contributed
Entities Assets, operations and business except in compliance with applicable
Environmental Law.

 

21



--------------------------------------------------------------------------------

3.12 Condition of Assets.

The Contributed Entities Assets have been maintained and repaired in the same
manner as a prudent operator would maintain and repair such assets and have been
used by such Contributed Entity in the ordinary course of business and remain as
of the date hereof in suitable and adequate condition for such continued use
excluding normal wear and tear. The Contributed Entities Assets are adequate to
conduct its olefins business substantially in accordance with past practice.

3.13 Licenses; Permits.

 

  (a) As of the date of this Agreement, except as set forth in Disclosure
Schedule 3.13, the Contributed Entities have all licenses, permits and
authorizations issued or granted or waived by Governmental Authorities that are
necessary for the conduct of the Contributed Entities’ olefins business as now
being conducted (collectively, “Permits”), except, in each case, for such items
for which the failure to obtain or have waived would not result in a Contributed
Entity Material Adverse Effect.

 

  (b) All Permits are validly held by the Contributed Entities and are in full
force and effect, except as would not reasonably be expected to have a
Contributed Entity Material Adverse Effect.

 

  (c) The Contributed Entities have complied with all terms and conditions of
the Permits, except as would not reasonably be expected to have a Contributed
Entity Material Adverse Effect.

 

  (d) The Permits (including such Permits that are not customarily obtained
prior to the Closing and are reasonably expected to be obtained in the ordinary
course of business following the Closing) will not be subject to suspension,
modification, revocation or non-renewal as a result of the execution and
delivery of this Agreement and the CCA Agreement or the consummation of the
transactions contemplated hereby or thereby, except, in each case, as would not,
individually or in the aggregate, reasonably be expected to have a Contributed
Entity Material Adverse Effect.

 

  (e) No proceeding is pending or, to any Contributing Party’s Knowledge,
threatened with respect to any alleged failure by the Contributed Entities to
have any material Permit necessary for the operation of any of their assets or
the conduct of their olefins business or to be in compliance therewith.

 

22



--------------------------------------------------------------------------------

3.14 Contracts.

 

  (a) Disclosure Schedule 3.14 contains a true and complete listing of the
following contracts and other agreements with respect to the Contributed
Entities Assets, operations and business, to which (i) any Contributing Party or
(ii) any of the Contributed Entities are, or immediately after the Closing will
be, a party (each such contract or agreement being referred to herein as a
“Material Contract”):

 

  (i) any natural gas liquids transportation, storage or other agreement (or
group of related agreements with the same Person) that involves annual revenues
or payments in excess of $10,000,000;

 

  (ii) any olefins transportation, storage or other agreement (or group of
related agreements with the same Person) that involves annual revenues or
payments in excess of $10,000,000;

 

  (iii) any agreement (or group of related agreements with the same Person) for
the lease of personal property to or from any Person providing for lease
payments in excess of $10,000,000 per annum;

 

  (iv) any agreement (or group of related agreements with the same Person) for
the purchase or sale of raw materials, commodities, supplies, products or other
personal property, or for the furnishing or receipt of services, the performance
of which is reasonably expected to involve annual consideration in excess of
$20,000,000;

 

  (v) any agreement concerning a partnership, joint venture, investment or other
arrangement (A) involving a sharing of profits or losses relating to all or any
portion of the business of any Contributed Entity, or (B) requiring any
Contributed Entity to invest funds in or make loans to, or purchase any
securities of, another Person, venture or other business enterprise, in each
case, that could reasonably be expected to be in excess of $10,000,000;

 

  (vi) any agreement (or group of related agreements with the same Person) with
respect to the creation, incurrence, assumption, or guaranteeing of any
indebtedness for borrowed money, or any capitalized lease obligation;

 

  (vii) any agreement that prohibits or otherwise materially limits the ability
of such Contributing Party (to the extent applicable to the Contributed
Entities’ business) or any Contributed Entity to compete in any material respect
in any line of business or with any Person or in any material geographic area
during any period of time after the Closing;

 

23



--------------------------------------------------------------------------------

  (viii) any agreement with any Contributing Party (to the extent applicable to
the Contributed Entities’ business) that individually involves annual revenues
or payments in excess of $10,000,000;

 

  (ix) any collective bargaining agreement;

 

  (x) any lease under which any Contributed Entity is the lessor or lessee of
real property that provides for an annual base rental to or from such
Contributed Entity of more than $10,000,000;

 

  (xi) any easement agreement, right-of-way agreement, license or permit
involving an annual payment of more than $10,000,000;

 

  (xii) any agreement that governs the use or development of Intellectual
Property (other than off-the-shelf software license agreements);

 

  (xiii) any agreement under which the consequences of a default or termination
would reasonably be expected to have a Contributed Entity Material Adverse
Effect; or

 

  (xiv) any other agreement (or group of related agreements with the same
Person) not enumerated in this Section 3.14, the performance of which by any
party thereto involves consideration in excess of $10,000,000, (other than any
agreements that could be subject to sub-clause (iv), which shall be subject to
the limits in sub-clause (iv)).

 

  (b) The Contributing Parties have made available to the Partnership Parties a
correct and complete copy of each Material Contract listed in Disclosure
Schedule 3.14.

 

  (c) With respect to each relevant Contributed Entity: (A) each Material
Contract is legal, valid and binding on and enforceable against such Contributed
Entity and in full force and effect; (B) each Material Contract will continue to
be legal, valid and binding on and enforceable against such Contributed Entity,
and in full force and effect on identical terms following the consummation of
the transactions contemplated by this Agreement; (C) such Contributed Entity is
not in breach or default, and no event has occurred which with notice or lapse
of time would constitute a breach or default by any such party, or permit
termination, modification or acceleration, under the Material Contract; and
(D) to the Contributing Parties’ Knowledge, no other party to any Material
Contract is in breach or default, and no event has occurred which with notice or
lapse of time would constitute a breach or default by such other party, or
permit termination, modification or acceleration under any Material Contract
other than in accordance with its terms, nor has any other party repudiated any
provision of the Material Contract.

 

24



--------------------------------------------------------------------------------

3.15 Employees and Employee Benefits.

 

  (a) None of the employees of the Contributing Parties or their Affiliates who
provide exclusive or shared services to the Contributed Entities (collectively,
the “Associated Employees”) are covered by a collective bargaining agreement.
Except as would not result in any liability to the Partnership Parties or the
Contributed Entities or as set forth on Disclosure Schedule 3.15(a), there are
no facts or circumstances that have resulted or would reasonably be expected to
result in a claim on behalf of an individual or a class in excess of $250,000
for unlawful discrimination, unpaid overtime or any other violation of state or
federal laws relating to employment of the Associated Employees.

 

  (b) As of the Closing Date, except with respect to the Partnership Agreement,
the Contributed Entities do not sponsor, maintain or contribute to, or have any
legal or equitable obligation to establish, any compensation or benefit plan,
agreement, program or policy (whether written or oral, formal or informal) for
the benefit of any present or former directors, officers, employees, agents,
consultants or other similar representatives, including, but not limited to, any
“employee benefit plan” as defined in section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) (the foregoing are hereinafter
collectively referred to as “Plans”). All Plans in which Associated Employees
participate are sponsored or maintained by a Contributing Party or its
Affiliate.

 

  (c) Except as would not result in any liability to the Partnership Parties or
the Contributed Entities, (i) each Plan in which Associated Employees
participate and that is intended to be qualified under Section 401(a) of the
Code is and has been so qualified in form, and (ii) each Plan in which
Associated Employees participate is and has been operated and maintained in
material compliance with its terms and the provisions of all Applicable Laws,
rules and regulations, including, without limitation, ERISA and the Code.

 

  (d)

With respect to any Plan that the Contributing Parties (or any entity treated as
a single employer with a Contributing Party for purposes of Section 414 of the
Code or Section 4001(a)(14) of ERISA (the “Contributing Parties Aggregated
Group”)) has maintained within the last six years or has had any obligation to
contribute to within the past six years, (i) except for an event described in
Section 4043(c)(3) of ERISA and except for an event that would not impose any
liability on the Partnership Parties or the Contributed Entities, there has been
no “reportable event,” as that term is defined in Section 4043 of ERISA, for
which the thirty (30) day reporting requirement has not been waived, and the
transactions contemplated by this Agreement will not result in such a
“reportable event” for which a waiver does not apply, (ii) none of the
Contributed Entities, the Contributing Parties or any member of the Contributing
Parties

 

25



--------------------------------------------------------------------------------

  Aggregated Group has incurred any direct or indirect liability under Title IV
of ERISA other than liability for premiums to the Pension Benefit Guaranty
Corporation that have been timely paid and other than any liabilities for which
the Contributed Entities have no direct or indirect responsibility or
obligation, and (iii) there does not exist any accumulated funding deficiency
within the meaning of Section 412 of the Code or Section 302 of ERISA, whether
or not waived that, in either case, would give rise to a Lien on any of the
Contributed Entities’ assets or that would reasonably be expected to result in a
WOL Material Adverse Effect. None of the Contributed Entities, the Contributing
Parties or any member of the Contributing Parties Aggregated Group contributes
to, or has an obligation to contribute to, and has not within six years prior to
the Closing Date contributed to, or had an obligation to contribute to, a
“multiemployer plan” within the meaning of Section 3(37) of ERISA (x) that is,
or is reasonably expected to be in “critical” or “endangered” status as defined
in Section 432 of the Code or Section 305 of ERISA, or (y) in respect of which a
Contributed Entity, a Contributing Party or any member of the Contributing
Parties Aggregated Group has or may reasonably be expected to incur any
withdrawal liability (as defined in Section 4201 of ERISA).

 

  (e) The present value of the aggregate benefit liabilities under all of the
Plans of Williams or its Affiliates subject to Title IV of ERISA (other than
multiemployer plans) (the “Title IV Plans”), determined as of the end of such
Title IV Plan’s most recently ended plan year on the basis of the actuarial
assumptions specified for funding purposes in such Title IV Plan’s actuarial
valuation report for such plan year, did not exceed by more than $300 million
the aggregate current value of the assets of all such Title IV Plans allocable
to such benefit liabilities. No Title IV Plan is, or is reasonably expected to
be within one year immediately following the Closing, in “at-risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code). The
term “benefit liabilities” has the meaning specified in section 4001 of ERISA
and the terms “current value” and “present value” have the meaning specified in
section 3 of ERISA.

 

  (f) Except as would not result in any liability to the Contributed Entities,
the execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement will not (either alone or upon the
occurrence of any subsequent employment-related event) result in any payment
becoming due, result in the acceleration of the time of payment or vesting of
any such benefits, result in the incurrence or acceleration of any other
obligation related to the Plans or to any employee or former employee of any
Contributing Party or any of its Affiliates.

 

  (g) All costs and liabilities associated with Associated Employees and any
former employees who have provided services with respect to the Contributed
Entities have been allocated in good faith among the Contributing Parties and
their Affiliates and the Contributed Entities.

 

26



--------------------------------------------------------------------------------

3.16 Labor Matters.

There is no labor strike, or other material dispute, slowdown or stoppage
pending or, to the Knowledge of the Contributing Parties, threatened against any
Contributing Party or any Contributed Entity with respect to any employee that
will be providing services to such Contributed Entities.

3.17 Transactions with Affiliates.

Except as otherwise contemplated in this Agreement or as set forth on Disclosure
Schedule 3.17, none of the Contributed Entities is a party to, and immediately
after Closing will not be party to, any agreement, contract or arrangement
between such Contributed Entity, on the one hand, and any of its Affiliates, on
the other hand, other than those entered into (i) in the ordinary course of
business relating to the provision of natural gas liquids and/or olefins
processing, transportation, marketing or storage service, the interconnection of
the respective pipeline systems of the Contributed Entities and their
Affiliates, the provision of construction, operating and management services to
the Contributed Entities, or the purchase or sale of natural gas for fuel or
system requirements and (ii) among the Contributed Entities with respect to
transactions or arrangements among Contributed Entities.

3.18 Insurance.

Except as set forth in Disclosure Schedule 3.18, the Contributed Entities Assets
are covered by, and immediately after the Closing will be insured under,
insurance policies underwritten by reputable insurers that include coverages and
related limits and deductibles that are customary for companies of similar size
and complexity as the Contributing Parties in the natural gas liquids and/or
olefins transportation, processing, marketing and storage industry, and
consistent with past practice. All such insurance policies are in full force and
effect, and all premiums due and payable on such policies will be paid through
the date of Closing. No notice of cancellation of, or indication of an intention
not to renew, any such insurance policy has been received by any Contributing
Party other than in the ordinary course of business.

3.19 Intellectual Property Rights.

Each Contributed Entity owns or has the right to use all Intellectual Property
necessary for or used in the conduct of its business as currently conducted by
it, and its products and services do not infringe upon, misappropriate or
otherwise violate any Intellectual Property of any third party. All Intellectual
Property owned by any Contributed Entity, if any, is free and clear of all Liens
(other than Permitted Liens). Neither the execution or delivery of this
Agreement, nor the consummation of the transactions contemplated hereby will,
with or without notice or lapse of time, result in, or give any other Person the
right or option to cause or declare, a breach or termination of, or cancellation
or reduction in, rights of any Contributed Entity under any contract providing
for the license of any Intellectual Property to such Contributed Entity, except
for any such terminations, cancellations or reductions that, individually or in
the aggregate, would not have a Contributed Entity Material Adverse Effect.
There is no Intellectual Property-related action, suit, proceeding, hearing,
investigation, notice or complaint pending or threatened

 

27



--------------------------------------------------------------------------------

by any third party before any court or tribunal (including, without limitation,
the United States Patent and Trademark Office or equivalent authority anywhere
in the world) relating to any Contributed Entity or its operations, nor has any
claim or demand been made by any third party that alleges any infringement,
misappropriation or violation of any Intellectual Property of any third party,
or unfair competition or trade practices by any of the Contributed Entities.
Except as would not result in a Contributed Entity Material Adverse Effect, the
Contributed Entities have taken reasonable measures to protect the
confidentiality of all material trade secrets.

3.20 Investment Company Act.

None of the Contributing Parties or the Contributed Entities is, nor immediately
after the Closing will be, subject to regulation under the Investment Company
Act of 1940, as amended.

3.21 Brokerage Arrangements.

The Contributing Parties have not entered (directly or indirectly) into any
agreement with any Person that would obligate any Contributing Party to pay any
commission, brokerage or “finder’s fee” or other similar fee in connection with
this Agreement, the CCA Agreement or the transactions contemplated hereby or
thereby.

3.22 Books and Records.

Accurate copies of the respective books of account, minute books, stock or other
equity record books of each Contributed Entity have been made available for
inspection to the Partnership Parties.

3.23 Investment Intent.

The Contributing Parties have substantial experience in analyzing and investing
in entities like the Partnership and are capable of evaluating the merits and
risks of their investment in the Partnership. The Contributing Parties are being
issued the Common Units in the Private Equity Placement and the Additional
General Partner Units solely for the purpose of investment and not with a view
to, or for offer or sale in connection with, any distribution thereof in
violation of the Securities Act or state securities laws. The Contributing
Parties acknowledge that the Common Units issued in the Private Equity Placement
and the Additional General Partner Units will not be registered under the
Securities Act or any applicable state securities law, and that such Common
Units issued in the Private Equity Placement and the Additional General Partner
Units may not be transferred or sold except pursuant to the registration
provisions of the Securities Act or pursuant to an applicable exemption
therefrom and pursuant to state securities laws and regulations as applicable.
The Contributing Parties acknowledge that each certificate representing the
Common Units issued in the Private Equity Placement shall bear a legend in
substantially the following form:

THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF WILLIAMS PARTNERS
L.P. THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE FEDERAL OR
STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE
COMMISSION,

 

28



--------------------------------------------------------------------------------

ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY WITH
JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR QUALIFICATION OF
WILLIAMS PARTNERS L.P. UNDER THE LAWS OF THE STATE OF DELAWARE, OR (C) CAUSE
WILLIAMS PARTNERS L.P. TO BE TREATED AS AN ASSOCIATION TAXABLE AS A CORPORATION
OR OTHERWISE TO BE TAXED AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES (TO THE
EXTENT NOT ALREADY SO TREATED OR TAXED). WILLIAMS PARTNERS GP LLC, THE GENERAL
PARTNER OF WILLIAMS PARTNERS L.P., MAY IMPOSE ADDITIONAL RESTRICTIONS ON THE
TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF COUNSEL THAT SUCH
RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT RISK OF WILLIAMS PARTNERS L.P.
BECOMING TAXABLE AS A CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES. THE RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE
THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH
THE FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS
LISTED OR ADMITTED TO TRADING.

3.24 Waivers and Disclaimers.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT AND THE
CONTRIBUTING PARTIES CLOSING DOCUMENTS, EXCEPT FOR THE EXPRESS REPRESENTATIONS
AND WARRANTIES AND OTHER COVENANTS AND AGREEMENTS MADE BY THE CONTRIBUTING
PARTIES IN THIS AGREEMENT, THE CONTRIBUTING PARTIES HAVE NOT MADE, DO NOT MAKE,
AND SPECIFICALLY NEGATE AND DISCLAIM ANY REPRESENTATIONS, WARRANTIES, PROMISES,
COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER
EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST OR PRESENT, REGARDING
(A) THE VALUE, NATURE, QUALITY OR CONDITION OF THE CONTRIBUTED ENTITIES OR SUCH
CONTRIBUTED ENTITIES’ ASSETS, INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL,
GEOLOGY OR ENVIRONMENTAL CONDITION OF THE CONTRIBUTED ENTITIES’ ASSETS
GENERALLY, INCLUDING THE PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR OTHER
MATTERS ON OR WITH RESPECT TO THE CONTRIBUTED ENTITIES ASSETS, (B) THE INCOME TO
BE DERIVED FROM THE CONTRIBUTED INTEREST, THE CONTRIBUTED ENTITIES OR SUCH
CONTRIBUTED ENTITIES ASSETS, (C) THE SUITABILITY OF THE CONTRIBUTED ENTITIES
ASSETS FOR ANY AND ALL ACTIVITIES AND USES THAT MAY BE CONDUCTED THEREON,
(D) THE COMPLIANCE OF OR BY THE CONTRIBUTED ENTITIES ASSETS OR THEIR OPERATION
WITH ANY LAWS (INCLUDING, WITHOUT LIMITATION, ANY ZONING, ENVIRONMENTAL
PROTECTION, POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS OR
REQUIREMENTS), OR (E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE CONTRIBUTED ENTITIES
ASSETS. EXCEPT TO THE EXTENT PROVIDED IN THIS AGREEMENT OR IN THE CONTRIBUTING
PARTIES CLOSING DOCUMENTS, NEITHER THE CONTRIBUTING PARTIES NOR ANY OF THEIR
AFFILIATES SHALL BE LIABLE OR BOUND IN ANY MANNER BY ANY

 

29



--------------------------------------------------------------------------------

VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO ANY
CONTRIBUTING PARTY, ANY CONTRIBUTED ENTITY OR SUCH CONTRIBUTED ENTITY’S ASSETS
FURNISHED BY ANY AGENT, EMPLOYEE, SERVANT OR THIRD PARTY. THE PROVISIONS OF THIS
SECTION 3.24 HAVE BEEN NEGOTIATED BY THE PARTIES AFTER DUE CONSIDERATION AND ARE
INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION OF ANY REPRESENTATIONS OR
WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE
CONTRIBUTING PARTIES, THE CONTRIBUTED ENTITIES OR SUCH CONTRIBUTED ENTITIES
ASSETS THAT MAY ARISE PURSUANT TO ANY LAW NOW OR HEREAFTER IN EFFECT, OR
OTHERWISE, EXCEPT AS SET FORTH IN THIS AGREEMENT OR THE CONTRIBUTING PARTIES
CLOSING DOCUMENTS.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP PARTIES

The Partnership Parties hereby represent and warrant to the Contributing Parties
as follows:

4.1 Organization and Existence.

The Partnership is a limited partnership duly formed, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
limited partnership power and authority to own, operate and lease its properties
and assets and to carry on its business as now conducted. Each of WFSG and the
Operating Company is a limited liability company duly formed, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite limited liability company power and authority to own, operate and
lease its properties and assets and to carry on its business as now conducted.

4.2 Authority and Approval.

 

  (a) Each of the Partnership Parties has full limited partnership or limited
liability company power and authority, as applicable, to execute and deliver
this Agreement, to consummate the transactions contemplated hereby and to
perform all of the terms and conditions hereof to be performed by it. The
execution and delivery of this Agreement, the consummation of the transactions
contemplated hereby and the performance of all of the terms and conditions
hereof to be performed by the Partnership Parties have been duly authorized and
approved by all requisite limited partnership action or limited liability
company action, as applicable, of each of the Partnership Parties. This
Agreement has been duly executed and delivered by each of the Partnership
Parties and constitutes the valid and legally binding obligation of each of
them, enforceable against each of them in accordance with its terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting the enforcement of creditors’ rights and remedies generally and by
general principles of equity (whether applied in a proceeding at law or in
equity).

 

30



--------------------------------------------------------------------------------

  (b) Each of the Partnership Parties has full limited partnership or limited
liability company power and authority, as applicable, to execute and deliver the
CCA Agreement, to consummate the transactions contemplated thereby and to
perform all of the terms and conditions thereof to be performed by it. The
execution and delivery by each of the Partnership Parties of the CCA Agreement,
the consummation of the transactions contemplated thereby and the performance of
all of the terms and conditions thereof to be performed by it have been duly
authorized and approved by all requisite limited partnership action or limited
liability company action, as applicable, of each of the Partnership Parties.
When executed and delivered by each of the parties party thereto, the CCA
Agreement will constitute a valid and legally binding obligation of each of the
Partnership Parties that is a party thereto, enforceable against each such
Partnership Party in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar laws affecting the enforcement of
creditors’ rights and remedies generally and by general principles of equity
(whether applied in a proceeding at law or in equity).

4.3 No Conflict; Consents.

 

  (a) The execution, delivery and performance of this Agreement by the
Partnership Parties does not, and the execution, delivery and performance of the
CCA Agreement by the Partnership Parties will not, and the fulfillment and
compliance with the terms and conditions hereof and the consummation of the
transactions contemplated hereby and thereby will not, (i) violate, conflict
with any of, result in any breach of, or require the consent of any Person
under, the terms, conditions or provisions of the certificates of formation,
limited liability company agreements, limited partnership agreements or
equivalent governing instruments of any Partnership Party; (ii) conflict with or
violate any provision of any law or administrative rule or regulation or any
judicial, administrative or arbitration order, award, judgment, writ, injunction
or decree applicable to any of such Partnership Parties or any property or asset
of such Partnership Parties; (iii) conflict with, result in a breach of,
constitute a default under (whether with notice or the lapse of time or both),
or accelerate or permit the acceleration of the performance required by, or
require any consent, authorization or approval under, any indenture, mortgage,
agreement, contract, commitment, license, concession, permit, lease, joint
venture or other instrument to which any of such Partnership Parties is a party
or by which any of them is bound or to which any of their property is subject,
except in the case of clauses (ii) or (iii), for those items which individually
or in the aggregate would not reasonably be expected to have a Partnership
Material Adverse Effect; and

 

31



--------------------------------------------------------------------------------

  (b) No consent, approval, license, permit, order or authorization of any
Governmental Authority or other Person is required to be obtained or made by or
with respect to the Partnership Parties in connection with the execution,
delivery, and performance of this Agreement and the CCA Agreement or the
consummation of the transactions contemplated hereby and thereby, except (i) as
have been waived or obtained or with respect to which the time for asserting
such right has expired, (ii) for those which individually or in the aggregate
would not reasonably be expected to have a Partnership Material Adverse Effect
(including such consents, approvals, licenses, permits, orders or authorizations
that are not customarily obtained prior to the Closing and are reasonably
expected to be obtained in the ordinary course of business following the
Closing), or (iii) pursuant to the applicable requirements, if any, of the HSR
Act.

4.4 Brokerage Arrangements.

None of the Partnership Parties has entered (directly or indirectly) into any
agreement with any Person that would obligate the Partnership Parties or any of
their Affiliates to pay any commission, brokerage or “finder’s fee” or other
similar fee in connection with this Agreement, the CCA Agreement or the
transactions contemplated hereby or thereby.

4.5 Litigation.

There are no civil, criminal or administrative actions, suits, claims, hearings,
arbitrations, investigations or proceedings pending or, or to the Partnership
Parties’ Knowledge, threatened that (a) question or involve the validity or
enforceability of any of the Partnership Parties’ obligations under this
Agreement or the CCA Agreement or (b) seek (or reasonably might be expected to
seek) (i) to prevent or delay the consummation by the Partnership Parties of the
transactions contemplated by this Agreement or the CCA Agreement or (ii) damages
in connection with any such consummation.

4.6 Valid Issuance; Listing.

 

  (a) The offer and sale of the Common Units in the Private Equity Placement and
the limited partner interests represented thereby have been duly authorized by
the Partnership pursuant to the Partnership Agreement and, when issued and
delivered to the Contributing Parties in accordance with the terms of this
Agreement and the Partnership Agreement, will be validly issued, fully paid (to
the extent required by the Partnership Agreement) and nonassessable (except as
such nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of
the Delaware LP Act), and will be free of any and all Liens and restrictions on
transfer, other than restrictions on transfer under the Partnership Agreement
and under applicable state and federal securities laws.

 

  (b) The Partnership’s currently outstanding Common Units are listed on the
NYSE, and the Partnership has not received any notice of delisting.

 

32



--------------------------------------------------------------------------------

4.7 Investment Intent.

The Partnership Parties are purchasing the Contributed Interest for their own
account with the present intention of holding the Contributed Interest for
investment purposes and not with a view to, or for offer or sale in connection
with, any distribution thereof in violation of the Securities Act or state
securities laws. The Partnership Parties acknowledge that the Contributed
Interest will not be registered under the Securities Act or any applicable state
securities law, and that such Contributed Interest may not be transferred or
sold except pursuant to the registration provisions of the Securities Act or
pursuant to an applicable exemption therefrom and pursuant to state securities
laws and regulations as applicable.

ARTICLE 5

ADDITIONAL AGREEMENTS,

COVENANTS, RIGHTS AND OBLIGATIONS

5.1 Operation of the Contributed Entities.

 

  (a) Except as provided by this Agreement or the CCA Agreement or as consented
to by the Partnership Parties, during the period from the date of this Agreement
through the Closing Date, the Contributing Parties shall and shall cause WOL to:

 

  (i) conduct the business and operations of the Contributed Entities in the
usual and ordinary course thereof; and

 

  (ii) preserve, maintain and protect the assets and operations of the
Contributed Entities related thereto as are now being conducted;

provided, however, the Contributing Parties shall not, to the extent
commercially unreasonable, be required to make any payments or enter into any
contractual arrangements or understandings to satisfy the foregoing obligations
in this Section 5.1.

 

  (b) Except (i) as provided by this Agreement or the CCA Agreement, (ii) as set
forth in Disclosure Schedule 5.1(b), or (iii) as consented to by the Partnership
Parties, during the period from the date of this Agreement through the Closing
Date, the Contributing Parties shall not (to the extent such action would affect
the Contributed Entities), and shall not permit any of the Contributed Entities
to:

 

  (i) amend its organizational documents;

 

  (ii) liquidate, dissolve, recapitalize or otherwise wind up its business;

 

  (iii) make any material change in any method of accounting or accounting
principles, practices or policies, other than those required by GAAP or
Applicable Law;

 

33



--------------------------------------------------------------------------------

  (iv) make, amend or revoke any material election with respect to Taxes;

 

  (v) enter into any Material Contract, or terminate any Material Contract or
amend any Material Contract in any material respect, in each case, other than in
the ordinary course of business;

 

  (vi) purchase or otherwise acquire (including by lease) any asset or business
of, or any equity interest in, any Person for consideration in excess of
$10,000,000 other than in the ordinary course of business;

 

  (vii) sell, lease or otherwise dispose of any asset for consideration in
excess of $10,000,000 other than in the ordinary course of business;

 

  (viii) take any action, refrain from taking any action, or enter into any
agreement or contract that would result in the imposition of any Lien (other
than Permitted Liens) on any of such Contributed Entity’s assets;

 

  (ix) file any material lawsuit;

 

  (x) cancel, compromise, waive, release or settle any right, claim or lawsuit
other than immaterial rights and claims in the ordinary course of business
consistent with past practice;

 

  (xi) undertake any capital project in excess of $10,000,000, other than
reasonable capital expenditures in connection with any emergency, force majeure
events or capital expenditures set forth on Schedule 1.1(a);

 

  (xii) merge or consolidate with any Person;

 

  (xiii) make any loan to any Person (other than extensions of credit to
customers in the ordinary course of business and intercompany loans under
Williams’ cash management system in accordance with past practice);

 

  (xiv) enter into any transactions with any Contributing Party or its
Affiliates, except as contemplated by this Agreement or, in the ordinary course
of business, for the provision of natural gas liquids and/or olefins
transportation, purchase, marketing or storage services or for the purchase or
sale of natural gas or natural gas liquids for fuel or system requirements, in
each case, on commercially reasonable terms;

 

34



--------------------------------------------------------------------------------

  (xv) issue or sell any equity interests, notes, bonds or other securities, or
any option, warrant or right to acquire the same or incur, assume or guarantee
any indebtedness for borrowed money;

 

  (xvi) make any distribution (other than daily sweeps of cash from WOL bank
accounts pursuant to the Williams cash management program) with respect to its
equity interests or redeem, purchase, or otherwise acquire any of its equity
interests;

 

  (xvii) fail to maintain in full force and effect its current insurance
policies covering the Contributed Entities, the Contributed Entities Assets and
business;

 

  (xviii) acquire, commence or conduct any activity or business that may
generate income for federal income tax purposes that may not be “qualifying
income” (as such term is defined pursuant to Section 7704 of the Code), except
to the extent such activity or business is being conducted on the date of this
Agreement;

 

  (xix) take any action that would reasonably be expected to result in any
representation and warranty of the Contributing Parties set forth in this
Agreement becoming untrue in any material respect;

 

  (xx) fail to make any minimum required contributions to a Title IV Plan or
fail to use commercially reasonable efforts to ensure that no Title IV Plan is
in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code); or

 

  (xxi) agree, whether in writing or otherwise, to do any of the foregoing.

5.2 Access.

The Contributing Parties shall afford the Partnership Parties and their
authorized representatives reasonable access during normal business hours to
management personnel and financial, title, tax, corporate and legal materials
and operating data and information relating to the Contributed Entities and the
Contributed Entities Assets, operations and business and shall furnish to the
Partnership Parties such other information as they may reasonably request,
unless any such access and disclosure would violate the terms of any agreement
to which any of the Contributing Parties or any of their respective Affiliates
or any of the Contributed Entities is bound or any Applicable Law.

5.3 Cooperation; Further Assurances.

 

  (a)

The Contributing Parties shall cooperate with the Partnership Parties to assist
in identifying all licenses, authorizations or permits necessary to conduct the
Contributed Entities’ business and own and operate its assets from and after the
Closing Date and, where permissible and necessary in connection with the
transfer of the Contributed Interest contemplated

 

35



--------------------------------------------------------------------------------

  hereby, transfer existing licenses, authorizations and permits to the
Partnership Parties and, where not permissible, assist the Partnership Parties
in obtaining new licenses, authorizations or permits at no cost, fee or
liability to the Partnership Parties.

 

  (b) The Contributing Parties and the Partnership Parties shall use their
respective commercially reasonable efforts (i) to obtain all approvals and
consents required by or necessary for the transactions contemplated by this
Agreement and the CCA Agreement, including any approvals and consents required
by the HSR Act, and (ii) to ensure that all of the conditions to the respective
obligations of such parties contained in Sections 6.1 and 6.2, respectively, are
satisfied timely. Each of the parties acknowledges that certain actions may be
necessary with respect to the matters and actions contemplated by this Agreement
and the CCA Agreement such as making notifications and obtaining consents or
approvals or other clearances that are material to the consummation of the
transactions contemplated hereby, and each agrees to take all appropriate action
and to do all things necessary, proper or advisable under Applicable Laws and
regulations to make effective the transactions contemplated by this Agreement
and the CCA Agreement; provided, however, that nothing in this Agreement will
require any party hereto to hold separate or make any divestiture not expressly
contemplated herein of any asset or otherwise agree to any restriction on its
operations or other burdensome condition which would in any such case be
material to its assets, liabilities or business in order to obtain any consent
or approval or other clearance required by this Agreement or the CCA Agreement.

5.4 Indebtedness

Except as set forth on Schedule 5.4, prior to the Closing Date, the Contributing
Parties shall eliminate all existing intercompany notes, intercompany balances
and auto intercompany balances by means of a capital contribution to WOL.

ARTICLE 6

CONDITIONS TO CLOSING

6.1 Conditions to the Obligation of the Partnership Parties.

The obligation of the Partnership Parties to proceed with the Closing
contemplated hereby is subject to the satisfaction on or prior to the Closing
Date of all of the following conditions, any one or more of which may be waived,
in whole or in part, by the Partnership Parties:

 

  (a)

The representations and warranties of the Contributing Parties set forth in this
Agreement shall be true and correct (without giving effect to any materiality
standard or Contributed Entity Material Adverse Effect qualification) as of the
date of this Agreement and on the Closing Date as if made on such date, or in
the case of representations and warranties that

 

36



--------------------------------------------------------------------------------

  are made as of a specified date, such representations and warranties shall be
true and correct (without giving effect to any materiality standard or
Contributed Entity Material Adverse Effect qualification) as of such specified
date, except, in each case, to the extent that failure of such representations
and warranties to be true and correct would not, individually or in the
aggregate, result in a Contributed Entity Material Adverse Effect. The
Contributing Parties shall have performed or complied in all material respects
with all obligations and covenants required by this Agreement to be performed or
complied with by it by the time of the Closing. Each of the Contributing Parties
shall have delivered to the Partnership Parties a certificate, dated as of the
Closing Date and signed by an authorized officer of such Contributing Party,
confirming the foregoing matters set forth in this Section 6.1(a) (collectively,
the “Contributing Parties Closing Certificates”).

 

  (b) All necessary filings with and consents, approvals, licenses, permits,
orders and authorizations of any Governmental Authority required for the
consummation of the transactions contemplated in this Agreement (including any
required by the HSR Act) shall have been made and obtained, and all waiting
periods with respect to filings made with Governmental Authorities in
contemplation of the consummation of the transactions described herein shall
have expired or been terminated.

 

  (c) All necessary consents of any Person not a party hereto, other than any
Governmental Authority, required for the consummation of the transactions
contemplated in this Agreement shall have been made and obtained, including any
consents set forth on Disclosure Schedule 3.3.

 

  (d) No statute, rule, regulation, executive order, decree, temporary
restraining order, preliminary or permanent injunction, judgment or other order
shall have been enacted, entered, promulgated, enforced or issued by any
Governmental Authority, or other legal restraint or prohibition preventing the
consummation of the transactions contemplated hereby shall be in effect, and no
investigation, action or proceeding before a Governmental Authority shall have
been instituted or threatened challenging or seeking to restrain or prohibit the
consummation of the transactions contemplated hereby or to recover damages in
connection therewith.

 

  (e) Since the date of this Agreement, there shall not have occurred a
Contributed Entity Material Adverse Effect.

 

  (f) The Contributing Parties shall have delivered, or caused to be delivered,
to the Partnership Parties all of the documents, certificates and other
instruments required to be delivered under, and otherwise complied with the
provisions of, Section 2.3(b).

 

37



--------------------------------------------------------------------------------

6.2 Conditions to the Obligation of the Contributing Parties.

The obligation of the Contributing Parties to proceed with the Closing
contemplated hereby is subject to the satisfaction on or prior to the Closing
Date of all of the following conditions, any one or more of which may be waived
in writing, in whole or in part, by the Contributing Parties:

 

  (a) The representations and warranties of the Partnership Parties set forth in
this Agreement shall be true and correct (without giving effect to any
materiality standard or Partnership Material Adverse Effect qualification) as of
the date of this Agreement and on the Closing Date as if made on such date, or
in the case of representations and warranties that are made as of a specified
date, such representations and warranties shall be true and correct (without
giving effect to any materiality standard or Partnership Material Adverse Effect
qualification) as of such specified date, except, in each case, to the extent
that failure of such representations and warranties to be true and correct would
not, individually or in the aggregate, result in a Partnership Material Adverse
Effect. The Partnership Parties shall have performed or complied in all material
respects with all obligations and covenants required by this Agreement to be
performed or complied with by them by the time of the Closing. Each of the
Partnership Parties shall have delivered to the Contributing Parties a
certificate, dated as of the Closing Date and signed by an authorized officer of
such Partnership Party or its general partner confirming the foregoing matters
set forth in this Section 6.2(a) (together, the “Partnership Parties Closing
Certificates”).

 

  (b) All necessary filings with and consents, approvals, licenses, permits,
orders and authorizations of any Governmental Authority required for the
consummation of the transactions contemplated in this Agreement (including any
required by the HSR Act) shall have been made and obtained, and all waiting
periods with respect to filings made with Governmental Authorities in
contemplation of the consummation of the transactions described herein shall
have expired or been terminated.

 

  (c) All necessary consents of any Person not a party hereto, other than any
Governmental Authority, required for the consummation of the transactions
contemplated in this Agreement shall have been made and obtained.

 

  (d) No statute, rule, regulation, executive order, decree, temporary
restraining order, preliminary or permanent injunction, judgment or other order
shall have been enacted, entered, promulgated, enforced or issued by any
Governmental Authority, or other legal restraint or prohibition preventing the
consummation of the transactions contemplated hereby shall be in effect, and no
investigation, action or proceeding before a Governmental Authority shall have
been instituted or threatened challenging or seeking to restrain or prohibit the
consummation of the transactions contemplated by this Agreement or to recover
damages in connection therewith.

 

38



--------------------------------------------------------------------------------

  (e) Since the date of this Agreement, there shall not have occurred a
Partnership Material Adverse Effect.

 

  (f) The Partnership Parties shall have delivered, or caused to be delivered,
to the Contributing Parties all of the documents, certificates and other
instruments required to be delivered under, and otherwise complied with the
provisions of, Section 2.3(c).

ARTICLE 7

TAX MATTERS

7.1 Liability for Taxes.

 

  (a) The Contributing Parties shall be liable for, and shall indemnify and hold
the Partnership Parties and their respective subsidiaries harmless from any
Taxes, together with any costs, expenses, losses or damages, including
reasonable expenses of investigation and attorneys’ and accountants’ fees and
expenses, arising out of or incident to the determination, assessment or
collection of such Taxes (“Tax Losses”), (i) imposed on or incurred by the
Contributed Entities by reason of Treasury Regulations Section 1.1502-6 or any
analogous state, local or foreign law or regulation which is attributable to
having been a member of any consolidated, combined or unitary group on or prior
to and including the Closing Date, (ii) any Tax Losses (other than Tax Losses
described in clause (i) above) imposed on or incurred by or with respect to the
Contributed Entities or the Contributed Entities Assets with respect to the
period prior to and including the Closing Date, or (iii) attributable to a
breach by any Contributing Party of any representation (other than those
contained in Section 3.10, to which ARTICLE 9 shall be applicable), warranty or
covenant with respect to Taxes in this Agreement.

 

  (b) The Partnership Parties shall be liable for, and shall indemnify and hold
the Contributing Parties and their Affiliates (other than the Partnership
Parties and their subsidiaries) harmless from, any Tax Losses (i) imposed on or
incurred by or with respect to the Contributed Entities or the Contributed
Entities Assets with respect to the period after the Closing Date, or
(ii) attributable to a breach by the Partnership Parties of any covenant with
respect to Taxes in this Agreement.

 

  (c)

Whenever it is necessary for purposes of this ARTICLE 7 to determine the amount
of any Taxes imposed on or incurred by or with respect to the Contributed
Entities or the Contributed Entities Assets for a taxable period beginning
before and ending after the Closing Date which is allocable to the period prior
to and including the Closing Date, the determination shall be made, in the case
of property or ad valorem taxes or franchise taxes (which are measured by, or
based solely upon capital, debt or a combination of capital and debt), on a per
diem basis and, in the case of

 

39



--------------------------------------------------------------------------------

  other Taxes, by assuming that such pre-Closing Date period constitutes a
separate taxable period applicable to the Contributed Entities and by taking
into account the actual taxable events occurring during such period (except that
exemptions, allowances and deductions for a taxable period beginning before and
ending after the Closing Date that are calculated on an annual or periodic
basis, such as the deduction for depreciation, shall be apportioned to the
period prior to and including the Closing Date ratably on a per diem basis).
Notwithstanding anything to the contrary herein, any franchise tax paid or
payable with respect to the Contributed Entities or the Contributed Entities
Assets shall be allocated to the taxable period during which the income,
operations, assets or capital comprising the base of such tax is measured,
regardless of whether the right to do business for another taxable period is
obtained by the payment of such franchise tax.

 

  (d) If any of the Partnership Parties or their Affiliates receives a refund of
any Taxes that any of the Contributing Parties are responsible for hereunder, or
if the Contributing Parties or their Affiliates receive a refund of any Taxes
that any of the Partnership Parties is responsible for hereunder, the party
receiving such refund shall, within ninety (90) days after receipt of such
refund, remit it to the party who has responsibility for such Taxes hereunder.
The parties shall cooperate in order to take all necessary steps to claim any
such refund.

7.2 Tax Returns.

 

  (a) The Contributing Parties shall cause to be included in the consolidated
federal income Tax Returns (and the state income Tax Returns of any state that
permits consolidated, combined or unitary income Tax Returns, if any) of the
Williams Tax Group for all periods ending on or before the Closing Date, all the
items of income, gain, loss, deduction and credit (“Tax Items”) with respect to
the Contributed Entities or the Contributed Entities Assets which are required
to be included therein, shall cause such Tax Returns to be timely filed with the
appropriate Taxing Authorities, and shall be responsible for the timely payment
(and entitled to any refund) of all Taxes due with respect to the periods
covered by such Tax Returns.

 

  (b) With respect to any Tax Return covering a taxable period ending on or
before the Closing Date that is required to be filed after the Closing Date with
respect to the Contributed Entities or the Contributed Entities Assets that is
not described in Section 7.2(a) above, the Contributing Parties shall cause such
Tax Return to be prepared, cause to be included in such Tax Return all Tax Items
required to be included therein, cause such Tax Return to be filed timely with
the appropriate Taxing Authority, and be responsible for the timely payment (and
entitled to any refund) of all Taxes due with respect to the period covered by
such Tax Return.

 

40



--------------------------------------------------------------------------------

  (c) With respect to any Tax Return covering a taxable period beginning on or
before the Closing Date and ending after the Closing Date that is required to be
filed after the Closing Date with respect to the Contributed Entities or the
Contributed Entities Assets, the Contributing Parties shall cause such Tax
Return to be prepared, cause to be included in such Tax Return all Tax Items
required to be included therein, furnish a copy of such Tax Return to the
Partnership Parties, cause such Tax Return to be filed timely with the
appropriate Taxing Authority, and be responsible for the timely payment of all
Taxes due with respect to the period covered by such Tax Return (but shall have
a right to recover the amount of Tax Losses attributable to the portion of the
taxable period occurring after the Closing Date pursuant to Section 7.1(b)).

 

  (d) With regard to any Tax Return not yet filed for any taxable period that
begins before the Closing Date with respect to the Contributed Entities or the
Contributed Entities Assets, the Contributing Parties shall use commercially
reasonable efforts to cause such Tax Return to be prepared in accordance with
past Tax accounting practices used with respect to the Tax Returns in question
(unless such past practices are no longer permissible under the Applicable Law),
and to the extent any items are not covered by past practices, in accordance
with reasonable tax accounting practices selected by the filing party with
respect to such Tax Return under this Agreement with the consent (not to be
unreasonably withheld or delayed) of the non-filing party.

7.3 Transfer Taxes.

The Contributing Parties shall file all necessary Tax Returns and other
documentation with respect to all transfer, documentary, sales, use, stamp,
registration and other similar Taxes and fees arising out of or in connection
with the transactions effected pursuant to this Agreement (the “Transfer Taxes”)
and shall be liable for and shall timely pay such Transfer Taxes. If required by
applicable Law, the Partnership Parties shall, and shall cause their Affiliates
to, join in the execution of any such Tax Returns and other documentation.

7.4 Survival.

Anything to the contrary in this Agreement notwithstanding, the representations,
warranties, covenants, agreements, rights and obligations of the parties hereto
with respect to any Tax matter covered by this Agreement shall survive the
Closing and shall not terminate until the expiration of the applicable statutes
of limitations (including all periods of extension and tolling) applicable to
such Tax matter.

7.5 Conflict.

In the event of a conflict between the provisions of this ARTICLE 7 and any
other provisions of this Agreement, the provisions of this ARTICLE 7 shall
control.

 

41



--------------------------------------------------------------------------------

ARTICLE 8

TERMINATION

8.1 Events of Termination.

This Agreement may be terminated at any time prior to the Closing Date:

 

  (a) by mutual written consent of all parties hereto;

 

  (b) by the Partnership Parties, on the one hand, or the Contributing Parties,
on the other hand, in writing after November 30, 2012, if the Closing has not
occurred by such date, provided that as of such date the terminating party is
not in default under this Agreement;

 

  (c) by the Partnership Parties, on the one hand, or the Contributing Parties,
on the other hand, in writing without prejudice to other rights and remedies
that the terminating party or its Affiliates may have (provided the terminating
party and its Affiliates are not otherwise in material default or breach of this
Agreement, or have not failed or refused to close without justification
hereunder), if the other party has breached or failed to perform in any respect
any of its representations, warranties, covenants or agreements contained herein
and such breach or failure to perform (i) would give rise to the failure of any
condition specified in ARTICLE 6, (ii) cannot be cured or has not been cured
within ten (10) days following delivery of written notice from the
non-defaulting party of such breach of this Agreement and (iii) has not been
waived by the non-defaulting party;

 

  (d) by the Partnership Parties, on the one hand, or the Contributing Parties,
on the other hand, in writing, without liability, if there shall be any order,
writ, injunction or decree of any Governmental Authority binding on any of the
parties, which prohibits or restrains them from consummating the transactions
contemplated hereby, provided that the parties shall have used their
commercially reasonable efforts to have any such order, writ, injunction or
decree lifted and the same shall not have been lifted within thirty (30) days
after entry by any such Governmental Authority;

 

  (e) by the Contributing Parties if any of the conditions set forth in
Section 6.2 have become incapable of fulfillment, and have not been waived in
writing by the Contributing Parties; or

 

  (f) by the Partnership Parties if any of the conditions set forth in
Section 6.1 have become incapable of fulfillment, and have not been waived in
writing by the Partnership Parties.

 

42



--------------------------------------------------------------------------------

8.2 Effect of Termination.

If a party terminates this Agreement as provided in Section 8.1 above, such
termination shall be without liability and none of the provisions of this
Agreement shall remain effective or enforceable, except for those contained in
this Section 8.2 and ARTICLE 10. Notwithstanding and in addition to the
foregoing, in the event that this Agreement is terminated pursuant to
Section 8.1(c) or if any party is otherwise in breach of this Agreement,
(a) such breaching party or parties shall remain liable for its or their
obligations under ARTICLE 7 and/or ARTICLE 9, and (b) such termination shall not
relieve such breaching party of any liability for a willful breach of any
covenant or agreement under this Agreement or be deemed a waiver of any
available remedy (including specific performance, if available) for any such
breach.

ARTICLE 9

INDEMNIFICATION UPON CLOSING

9.1 Indemnification of the Partnership Parties.

Subject to the limitations set forth in this Agreement, the Contributing
Parties, from and after the Closing Date, shall indemnify, defend and hold the
Partnership Parties, their subsidiaries and their respective securityholders,
directors, officers, and employees, and the officers, directors and employees of
the General Partner, but otherwise excluding the Contributing Parties and its
Affiliates (the “Partnership Indemnified Parties”) harmless from and against any
and all Damages suffered or incurred by any Partnership Indemnified Party as a
result of or arising out of (i) any breach or inaccuracy of a representation or
warranty of the Contributing Parties in this Agreement or any Contributing
Parties Closing Document, (ii) any breach of any agreement or covenant on the
part of the Contributing Parties made under this Agreement or any Contributing
Parties Closing Document or in connection with the transaction contemplated
hereby or thereby, or (iii) any breach or violation of any Environmental Laws by
the Contributed Entities that occurs prior to Closing; provided, however, that
with regard to subsection (iii), the Contributing Parties shall only be required
to indemnify the Partnership Indemnified Parties for Damages attributable to the
Contributed Interest. For purposes of this Section 9.1, whether the Contributing
Parties have breached any of their representations and warranties herein shall
be determined without giving effect to any qualification as to “materiality”
(including the word “material” or “Contributed Entity Material Adverse Effect”).

9.2 Indemnification of the Contributing Parties.

Subject to the limitations set forth in this Agreement, the Partnership Parties
shall indemnify, defend and hold the Contributing Parties, their Affiliates
(other than any of the Partnership Indemnified Parties) and their respective
securityholders, directors, officers, and employees (the “Contributing
Indemnified Parties”) harmless from and against any and all Damages suffered or
incurred by the Contributing Indemnified Parties as a result of or arising out
of (i) any breach or inaccuracy of a representation or warranty of the
Partnership Parties in this Agreement or any Partnership Parties Closing
Document, or (ii) any breach of any agreement or covenant on the part of the
Partnership Parties made under this Agreement or any Partnership Parties Closing
Document or in connection with the transaction contemplated hereby or thereby.
For purposes of this Section 9.2, whether the Partnership Parties have breached
any of their representations and warranties herein shall be determined without
giving effect to any qualification as to “materiality” (including the word
“material” or “Partnership Material Adverse Effect”).

 

43



--------------------------------------------------------------------------------

9.3 Tax Indemnification.

With the exception of a breach or inaccuracy of the representations and
warranties of the Contributing Parties contained in Section 3.10, nothing in
this ARTICLE 9 shall apply to liability with respect to Taxes, the liability
with respect to which shall be as set forth in ARTICLE 7.

9.4 Survival.

All the provisions of this Agreement shall survive the Closing, notwithstanding
any investigation at any time made by or on behalf of any party hereto, provided
that the representations and warranties set forth in ARTICLE 3 and ARTICLE 4 and
in any certificate delivered in connection herewith with respect to any of those
representations and warranties shall terminate and expire on the first day of
the 18th month following the month in which Closing occurs, except (a) the
representations and warranties of the Contributing Parties set forth in
Section 3.10 shall survive until 30 days after the expiration of the applicable
statutes of limitations (including all periods of extension and tolling),
(b) the representations and warranties of the Contributing Parties set forth in
Section 3.11 and Section 3.15 shall terminate and expire on the third
anniversary of the Closing Date, (c) the representations and warranties of the
Contributing Parties set forth in Section 3.1, Section 3.2 and Section 3.4 shall
survive forever and (d) the representations and warranties of the Partnership
Parties set forth in Section 4.1 and Section 4.2 shall survive forever. After a
representation and warranty has terminated and expired, no indemnification shall
or may be sought pursuant to this ARTICLE 9 on the basis of that representation
and warranty by any Person who would have been entitled pursuant to this ARTICLE
9 to indemnification on the basis of that representation and warranty prior to
its termination and expiration, provided that in the case of each representation
and warranty that shall terminate and expire as provided in this Section 9.4, no
claim presented in writing for indemnification pursuant to this ARTICLE 9 on the
basis of that representation and warranty prior to its termination and
expiration shall be affected in any way by that termination and expiration. The
indemnification obligations under this ARTICLE 9 or elsewhere in this Agreement
shall apply regardless of whether any suit or action results solely or in part
from the active, passive or concurrent negligence or strict liability of the
indemnified party. The covenants and agreements entered into pursuant to this
Agreement to be performed after the Closing shall survive the Closing.

9.5 Demands.

Each indemnified party hereunder agrees that promptly upon its discovery of
facts giving rise to a claim for indemnity under the provisions of this
Agreement, including receipt by it of notice of any demand, assertion, claim,
action or proceeding, judicial or otherwise, by any third party (such claims for
indemnity involving third-party claims being collectively referred to herein as
the “Indemnity Claim”), with respect to any matter as to which it claims to be
entitled to indemnity under the provisions of this Agreement, it will give
prompt notice thereof in writing to the indemnifying party, together with a
statement of such information respecting any of the foregoing as it shall have.
Such notice shall include a formal demand for indemnification under this
Agreement.

 

44



--------------------------------------------------------------------------------

If the indemnified party knowingly failed to notify the indemnifying party
thereof in accordance with the provisions of this Agreement in sufficient time
to permit the indemnifying party or its counsel to defend against an Indemnity
Claim and to make a timely response thereto, the indemnifying party’s indemnity
obligation relating to such Indemnity Claim shall be limited to the extent that
such failure has actually prejudiced or damaged the indemnifying party with
respect to that Indemnity Claim.

9.6 Right to Contest and Defend.

The indemnifying party shall be entitled, at its cost and expense, to contest
and defend by all appropriate legal proceedings any Indemnity Claim for which it
is called upon to indemnify the indemnified party under the provisions of this
Agreement; provided, that notice of the intention to so contest shall be
delivered by the indemnifying party to the indemnified party within twenty
(20) days from the date of receipt by the indemnifying party of notice by the
indemnified party of the assertion of the Indemnity Claim. Any such contest may
be conducted in the name and on behalf of the indemnifying party or the
indemnified party as may be appropriate. Such contest shall be conducted by
reputable counsel employed by the indemnifying party and not reasonably objected
to by the indemnified party, but the indemnified party shall have the right but
not the obligation to participate in such proceedings and to be represented by
counsel of its own choosing at its sole cost and expense.

The indemnifying party shall have full authority to determine all action to be
taken with respect thereto; provided, however, that the indemnifying party will
not have the authority to subject the indemnified party to any obligation
whatsoever, other than the performance of purely ministerial tasks or
obligations not involving material expense or injunctive relief. If the
indemnifying party does not elect to contest any such Indemnity Claim, the
indemnifying party shall be bound by the result obtained with respect thereto by
the indemnified party. If the indemnifying party assumes the defense of an
Indemnity Claim, the indemnified party shall agree to any settlement, compromise
or discharge of an Indemnity Claim that the indemnifying party may recommend and
that by its terms obligates the indemnifying party to pay the full amount of the
liability in connection with such Indemnity Claim, which releases the
indemnified party completely in connection with such Indemnity Claim and which
would not otherwise adversely affect the indemnified party as determined by the
indemnified party in its sole discretion.

Notwithstanding the foregoing, the indemnifying party shall not be entitled to
assume the defense of any Indemnity Claim (and shall be liable for the
reasonable fees and expenses of counsel incurred by the indemnified party in
defending such Indemnity Claim) if the Indemnity Claim seeks an order,
injunction or other equitable relief or relief for other than money damages
against the indemnified party which the indemnified party reasonably determines,
after conferring with its outside counsel, cannot be separated from any related
claim for money damages. If such equitable relief or other relief portion of the
Indemnity Claim can be so separated from that for money damages, the
indemnifying party shall be entitled to assume the defense of the portion
relating to money damages.

 

45



--------------------------------------------------------------------------------

9.7 Cooperation.

If requested by the indemnifying party, the indemnified party agrees to
cooperate with the indemnifying party and its counsel in contesting any
Indemnity Claim that the indemnifying party elects to contest or, if
appropriate, in making any counterclaim against the person asserting the
Indemnity Claim, or any cross-complaint against any person, and the indemnifying
party will reimburse the indemnified party for any expenses incurred by it in so
cooperating. At no cost or expense to the indemnified party, the indemnifying
party shall cooperate with the indemnified party and its counsel in contesting
any Indemnity Claim.

9.8 Right to Participate.

The indemnified party agrees to afford the indemnifying party and its counsel
the opportunity to be present at, and to participate in, conferences with all
Persons, including Governmental Authorities, asserting any Indemnity Claim
against the indemnified party or conferences with representatives of or counsel
for such Persons.

9.9 Payment of Damages.

The indemnification required hereunder in respect of Indemnity Claims shall be
made by periodic payments of the amount of Damages in connection therewith,
within ten (10) days as and when reasonably specific bills are received by, or
Damages are incurred and reasonable evidence thereof is delivered to, the
indemnifying party. In calculating any amount to be paid by an indemnifying
party by reason of the provisions of this Agreement, the amount shall be reduced
by all insurance proceeds and any indemnification reimbursement proceeds
received from third parties credited to or received by the indemnified party
related to the Damages.

9.10 Limitations on Indemnification.

 

  (a) To the extent that the Partnership Indemnified Parties would otherwise be
entitled to indemnification for Damages pursuant to Section 9.1, the
Contributing Parties shall be liable only if (i) the Damages with respect to a
claim exceed $825,000 (the “Minimum Claim Amount”) and (ii) the Damages for all
claims that exceed the Minimum Claim Amount exceed, in the aggregate,
$24,000,000 (the “Deductible Amount”), and then the Contributing Parties shall
be liable only for Damages to the extent of any excess over the Deductible
Amount. In no event shall the Contributing Parties’ aggregate liability to the
Partnership Indemnified Parties under Section 9.1 exceed $280,000,000 (the
“Ceiling Amount”). Notwithstanding the foregoing, (i) the Deductible Amount
shall not apply to breaches or inaccuracies of representations and warranties
contained in Section 3.1, Section 3.2, Section 3.4, Section 3.21 and
Section 3.22 and (ii) the Ceiling Amount shall not apply to breaches or
inaccuracies of representations and warranties contained in Section 3.4;
provided, that the Contributing Parties’ aggregate liability for a breach or
inaccuracy of such Section 3.4 shall not exceed an amount equal to the Aggregate
Consideration minus the amount of all other Damages payable by the Contributing
Parties hereunder.

 

46



--------------------------------------------------------------------------------

  (b) To the extent the Contributing Indemnified Parties would otherwise be
entitled to indemnification for Damages pursuant to Section 9.2, the Partnership
Parties shall be liable only if (i) the Damages with respect to a claim exceed
the Minimum Claim Amount and (ii) the Damages for all claims that exceed the
Minimum Claim Amount exceed, in the aggregate, the Deductible Amount, and then
the Partnership Parties shall be liable only for Damages to the extent of any
excess over the Deductible Amount. In no event shall the Partnership Parties’
aggregate liability to the Contributing Indemnified Parties under Section 9.2
exceed the Ceiling Amount. Notwithstanding the foregoing, the Deductible Amount
shall not apply to breaches or inaccuracies of representations and warranties
contained in Section 4.1, Section 4.2 and Section 4.4.

 

  (c) Additionally, neither the Partnership Parties, on the one hand, nor the
Contributing Parties, on the other hand, will be liable as an indemnitor under
this Agreement for any consequential, incidental, special, indirect or exemplary
damages suffered or incurred by the indemnified party or parties except to the
extent resulting pursuant to Indemnity Claims.

9.11 Sole Remedy.

Should the Closing occur, no party shall have liability under this Agreement,
any of the Closing Documents or the transactions contemplated hereby or thereby
except as is provided in ARTICLE 7 or this ARTICLE 9 (other than claims or
causes of action arising from intentional fraud).

ARTICLE 10

MISCELLANEOUS

10.1 Expenses.

Except as otherwise provided herein and regardless of whether the transactions
contemplated hereby are consummated, each party shall pay its own expenses
incident to this Agreement and all action taken in preparation for carrying this
Agreement into effect.

10.2 Notices.

Any notice, request, instruction, correspondence or other document to be given
hereunder by any party hereto to another party hereto (herein collectively
called “Notice”) shall be in writing and delivered in person or by courier
service requiring acknowledgment of receipt of delivery or by telecopier, as
follows:

 

47



--------------------------------------------------------------------------------

If to the Contributing Parties, addressed to:

The Williams Companies, Inc.

One Williams Center

Tulsa, Oklahoma 74172-0172

Attention: General Counsel

Telecopy: (918) 573-5942

with copies to:

Gibson, Dunn & Crutcher, LLP

1801 California Street

Denver, CO 80202-2642

Attention: Steven. K. Talley

Telecopy: (303) 313-2840

If to the Partnership Parties, addressed to:

Williams Partners L.P.

One Williams Center

Tulsa, Oklahoma 74172-0172

Attention: Chief Financial Officer

Telecopy: (918) 573-0871

with copies to:

Williams Partners L.P.

One Williams Center, Suite 4900

Tulsa, Oklahoma 74172-0172

Attention: General Counsel and Conflicts Committee Chair

Telecopy: (918) 573-5942

and

Baker Botts L.L.P.

910 Louisiana Street

Houston, Texas 77002

Attention: Joshua Davidson

Telecopy: (713) 229 2727

Notice given by personal delivery or courier service shall be effective upon
actual receipt. Notice given by telecopier shall be confirmed by appropriate
answer back and shall be effective upon actual receipt if received during the
recipient’s normal business hours, or at the beginning of the recipient’s next
business day after receipt if not received during the recipient’s normal
business hours. Any party may change any address to which Notice is to be given
to it by giving Notice as provided above of such change of address.

 

48



--------------------------------------------------------------------------------

10.3 Governing Law.

This Agreement shall be governed and construed in accordance with the
substantive laws of the State of New York without reference to principles of
conflicts of law.

10.4 Public Statements.

The parties hereto shall consult with each other and no party shall issue any
public announcement or statement with respect to this Agreement or the
transactions contemplated hereby without the consent of the other party, unless
the party desiring to make such announcement or statement, after seeking such
consent from the other parties, obtains advice from legal counsel that a public
announcement or statement is required by Applicable Law or stock exchange
regulations.

10.5 Entire Agreement; Amendments and Waivers.

 

  (a) This Agreement and the Closing Documents constitute the entire agreement
among the parties with respect to the subject matter hereof and supersede all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof. Each party to this Agreement agrees
that no other party to this Agreement (including its agents and representatives)
has made any representation, warranty, covenant or agreement to or with such
party relating to this Agreement or the transactions contemplated hereby, other
than those expressly set forth herein and in the Closing Documents.

 

  (b) No supplement, modification or waiver of this Agreement shall be binding
unless executed in writing by each party to be bound thereby. No waiver of any
of the provisions of this Agreement shall be deemed or shall constitute a waiver
of any other provision hereof (regardless of whether similar), nor shall any
such waiver constitute a continuing waiver unless otherwise expressly provided.

10.6 Conflicting Provisions.

This Agreement and the Closing Documents, read as a whole, set forth the
parties’ rights, responsibilities and liabilities with respect to the
transactions contemplated by this Agreement. In this Agreement and the Closing
Documents, and as between them, specific provisions prevail over general
provisions. In the event of a conflict between this Agreement and the Closing
Documents, this Agreement shall control.

10.7 Binding Effect and Assignment.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns, but neither this
Agreement nor any of the rights, benefits or obligations hereunder shall be
assigned or transferred, by operation of law or otherwise, by any party hereto
without the prior written consent of each other party. Nothing in this
Agreement, express or implied, is intended to confer upon any person or entity
other than the parties hereto and their respective permitted successors and
assigns, any rights, benefits or obligations hereunder.

 

49



--------------------------------------------------------------------------------

10.8 Severability.

If any provision of the Agreement is rendered or declared illegal or
unenforceable by reason of any existing or subsequently enacted legislation or
by decree of a court of last resort, the Partnership Parties and the
Contributing Parties shall promptly meet and negotiate substitute provisions for
those rendered or declared illegal or unenforceable, but all of the remaining
provisions of this Agreement shall remain in full force and effect.

10.9 Interpretation.

It is expressly agreed by the parties that neither this Agreement nor any of the
Closing Documents shall be construed against any party, and no consideration
shall be given or presumption made, on the basis of who drafted this Agreement,
any Closing Document or any provision hereof or thereof or who supplied the form
of this Agreement or any of the Closing Documents. Each party agrees that this
Agreement has been purposefully drawn and correctly reflects its understanding
of the transactions contemplated by this Agreement and, therefore, waives the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.

10.10 Headings and Disclosure Schedules.

The headings of the several Articles and Sections herein are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement. The Disclosure Schedules and
the Exhibits referred to herein are attached hereto and incorporated herein by
this reference, and unless the context expressly requires otherwise, the
Disclosure Schedules and such Exhibits are incorporated in the definition of
“Agreement.”

10.11 Multiple Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

10.12 Action by Partnership Parties.

With respect to any action, notice, consent, approval or waiver that is required
to be taken or given or that may be taken or given by the Partnership Parties on
or prior to the Closing Date, such action, notice, consent, approval or waiver
shall be taken or given by the Conflicts Committee on behalf of the Partnership
Parties.

*    *    *    *    *

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

THE WILLIAMS COMPANIES, INC. By:   /s/ Donald R. Chappel Name:   Donald R.
Chappel Title:   Chief Financial Officer WILLIAMS PARTNERS GP LLC By:   /s/
Donald R. Chappel Name:   Donald R. Chappel Title:   Chief Financial Officer
WILLIAMS PARTNERS L.P. By:   Williams Partners GP LLC, its general partner By:  
/s/ Rory L. Miller Name:   Rory L. Miller Title:   Senior Vice President
WILLIAMS PARTNERS OPERATING LLC By:   Williams Partners L.P., its managing
member By:   Williams Partners GP LLC, its general partner By:   /s/ Rory L.
Miller Name:   Rory L. Miller Title:   Senior Vice President WILLIAMS FIELD
SERVICES GROUP, LLC By:   By:   /s/ Rory L. Miller Name:   Rory L. Miller Title:
  Senior Vice President

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CONVEYANCE, CONTRIBUTION AND ASSUMPTION AGREEMENT



--------------------------------------------------------------------------------

CONVEYANCE, CONTRIBUTION AND ASSUMPTION AGREEMENT

THIS CONVEYANCE, CONTRIBUTION AND ASSUMPTION AGREEMENT (this “Agreement”) dated
[                    ], 2012, is made and entered into by and among The Williams
Companies, Inc., a Delaware corporation (“Williams”), Williams Partners GP LLC,
a Delaware limited liability company and the general partner of the Partnership
(the “General Partner” and together with Williams, the “Contributing Parties”),
Williams Partners L.P., a Delaware limited partnership (the “Partnership”),
Williams Partners Operating LLC, a Delaware limited liability company and wholly
owned subsidiary of the Partnership (the “Operating Company”), and Williams
Field Services Group, LLC, a Delaware limited liability company (“WFSG”, and
together with the Partnership and the Operating Company, the “Partnership
Parties”). The above-named entities are sometimes referred to in this Agreement
each as a “Party” and collectively as the “Parties.” Certain capitalized terms
used herein are defined in Article I hereof.

R E C I T A L S:

WHEREAS, the Contributing Parties desire to contribute 100% of the issued and
outstanding membership interest in Williams Olefins, L.L.C., a Delaware limited
liability company (“WOL”) (such 100% membership interest in WOL being referred
to herein as the “Contributed Interest”) to the Partnership pursuant to the
terms of that certain Contribution Agreement, dated October 29, 2012 (the
“Contribution Agreement”) and this Agreement, in return for the distribution and
issuance of the Aggregate Consideration (as defined below), and the Partnership
desires to receive all of the Contributed Interest in exchange for the
distribution and issuance of the Aggregate Consideration in accordance with the
terms of this Agreement and the Contribution Agreement; and

WHEREAS, concurrently with the consummation of the transactions contemplated
hereby, each of the following shall occur:

1. As consideration for contribution of the Contributed Interest, the
Partnership shall (i) distribute cash in the amount of $25,000,000 (the “Cash
Consideration”) to the Contributing Parties, (ii) issue 42,778,812 Common Units
to the Contributing Parties (the “Private Equity Placement”), and (iii) increase
the capital account of the General Partner by an amount equal to the Additional
GP Interest and issue 873,037 General Partner Units (which number of Units is
equal to 2/98ths of the number of Common Units issued in the Private Equity
Placement to the General Partner (the “Additional General Partner Units”), each
in consideration for the contribution to the Partnership on behalf of the
General Partner of a portion of the Contributed Interest, with the aggregate of
each form of consideration set forth in clauses (i), (ii) and (iii) being
collectively referred to as the “Aggregate Consideration.”

2. The Contributing Parties shall grant, contribute, transfer, assign, and
convey the Contributed Interest to the Partnership, and the Partnership shall
acquire the Contributed Interest from the Contributing Parties. The Partnership
shall further grant, contribute, transfer, assign and convey the Contributed
Interest to the Operating Company and the Operating Company will accept the
Contributed Interest. The Operating Company shall further grant, contribute,
transfer, assign and convey the Contributed Interest to WFSG and WFSG will
accept the Contributed Interest.

 

1



--------------------------------------------------------------------------------

3. The Partnership shall pay its transaction expenses associated with the
transactions contemplated by this Agreement, and the Contributing Parties shall
pay their transaction expenses associated with the transactions contemplated by
this Agreement.

A G R E E M E N T:

NOW THEREFORE, in consideration of their mutual undertakings and agreements set
forth herein and in the Contribution Agreement, the Parties undertake and agree
as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. The following capitalized terms have the meanings given below.

“Additional General Partner Units” has the meaning assigned to such term in the
recitals.

“Additional GP Interest” means $46,780,000.

“Affiliate” when used with respect to a person or entity, means any other person
or entity that directly or indirectly Controls, is Controlled by or is under
common Control with such first person or entity; provided, however, that
(i) with respect to the Contributing Parties, the term “Affiliate” shall exclude
each of the Partnership Parties, (ii) with respect to the Partnership Parties,
the term “Affiliate” shall exclude each of the Contributing Parties, and
(iii) the Contributed Entities shall be deemed to be “Affiliates” (x) prior to
the Closing, of the Contributing Parties and (y) on and after the Closing, of
the Partnership Parties. No person or entity shall be deemed an Affiliate of any
person solely by reason of the exercise or existence of rights, interests or
remedies under this Agreement.

“Aggregate Consideration” has the meaning assigned to such term in the recitals.

“Agreement” has the meaning assigned to such term in the first paragraph of this
Agreement.

“Cash Consideration” has the meaning assigned to such term in the recitals.

“Common Units” has the meaning assigned to such term in the Partnership
Agreement.

“Contributed Interest” has the meaning assigned to such term in the recitals.

“Contributing Parties” has the meaning assigned to such term in the first
paragraph of this Agreement.

“Contribution Agreement” has the meaning assigned to such term in the recitals.

 

2



--------------------------------------------------------------------------------

“Control” and its derivatives, mean the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
person or entity, whether through ownership of voting securities, by contract or
otherwise.

“General Partner” has the meaning assigned to such term in the first paragraph
of this Agreement.

“General Partner Units” has the meaning assigned to such term in the Partnership
Agreement.

“Laws” means any and all laws, statutes, ordinances, rules or regulations
promulgated by a governmental authority, orders of a governmental authority,
judicial decisions, decisions of arbitrators or determinations of any
governmental authority or court.

“Operating Company” has the meaning assigned to such term in the first paragraph
of this Agreement.

“Partnership” has the meaning assigned to such term in the first paragraph of
this Agreement.

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership, dated as of August 23, 2005, of the Partnership, as amended from
time to time.

“Partnership Parties” has the meaning assigned to such term in the first
paragraph of this Agreement.

“Party” and “Parties” have the meanings assigned to such terms in the first
paragraph of this Agreement.

“Private Equity Placement” has the meaning assigned to such term in the
recitals.

“WFSG” has the meaning ascribed to such term in the first paragraph of this
Agreement.

“Williams” has the meaning ascribed to such term in the first paragraph of this
Agreement.

“WOL” has the meaning assigned to such term in the recitals.

ARTICLE II

CONCURRENT TRANSACTIONS

2.1 Contribution by the Contributing Parties of the Contributed Interest to the
Partnership. The Contributing Parties hereby grant, contribute, transfer, assign
and convey to the Partnership, its successors and assigns, for its and their own
use forever, the Contributed Interest, and the Partnership hereby accepts the
Contributed Interest.

TO HAVE AND TO HOLD the Contributed Interest unto the Partnership, its
successors and assigns, together with all and singular the rights and
appurtenances thereto in anywise belonging, subject, however, to the terms and
conditions stated in this Agreement and the Contribution Agreement, forever.

 

3



--------------------------------------------------------------------------------

2.2. Distribution of the Cash Consideration; Issuance of the Common Units. The
Parties acknowledge that the Partnership has (a) distributed the Cash
Consideration to the Contributing Parties and (b) issued the Common Units to the
Contributing Parties pursuant to the Private Equity Placement. The Contributing
Parties hereby acknowledge receipt of the Cash Consideration and the Common
Units.

2.3. Increase in Capital Account of the General Partner. The Parties acknowledge
that the capital account of the General Partner has been increased by an amount
equal to the amount of the Additional GP Interest in consideration for a
contribution to the Partnership on behalf of the General Partner of a portion of
the Contributed Interest corresponding to the Additional General Partner Units.

2.4. Issuance of the Additional General Partner Units. The Parties acknowledge
that the Partnership has issued the Additional General Partner Units to the
General Partner. The General Partner hereby acknowledges the receipt of the
Additional General Partner Units.

2.5. Contribution by the Partnership of the Contributed Interest to the
Operating Company. Immediately following the contribution of the Contributed
Interest to the Partnership pursuant to Section 2.1, the Partnership hereby
grants, contributes, transfers, assigns and conveys to the Operating Company,
its successors and assigns, for its and their own use forever, the Contributed
Interest, and the Operating Company hereby accepts the Contributed Interest from
the Partnership as a contribution by the Partnership to the capital of the
Operating Company.

TO HAVE AND TO HOLD the Contributed Interest unto the Operating Company, its
successors and assigns, together with all and singular the rights and
appurtenances thereto in anywise belonging, subject, however, to the terms and
conditions stated in this Agreement, forever.

2.6. Contribution by the Operating Company of the Contributed Interest to WFSG.
Immediately following the contribution of the Contributed Interest to the
Operating Company pursuant to Section 2.5, the Operating Company hereby grants,
contributes, transfers, assigns and conveys to WFSG, its successors and assigns,
for its and their own use forever, the Contributed Interest, and WFSG hereby
accepts the Contributed Interest from the Operating Company as a contribution by
the Operating Company to the capital of WFSG.

TO HAVE AND TO HOLD the Contributed Interest unto WFSG, its successors and
assigns, together with all and singular the rights and appurtenances thereto in
anywise belonging, subject, however, to the terms and conditions stated in this
Agreement, forever.

 

4



--------------------------------------------------------------------------------

ARTICLE III

FURTHER ASSURANCES

3.1. Further Assurances. From time to time after the date hereof, and without
any further consideration, the Parties agree to execute, acknowledge and deliver
all such additional deeds, assignments, bills of sale, conveyance, instruments,
notices, releases, acquittances and other documents, and will do all such other
acts and things, all in accordance with applicable law, as may be necessary or
appropriate (a) more fully to assure that the applicable Parties own all of the
properties, rights, titles, interests, estates, remedies, powers and privileges
granted by this Agreement, or which are intended to be so granted and (b) more
fully and effectively to vest in the applicable Parties and their respective
successors and assigns beneficial and record title to the interest contributed
and assigned by this Agreement or intended so to be.

3.2. Other Assurances. From time to time after the date hereof, and without any
further consideration, each of the Parties shall execute, acknowledge and
deliver all such additional instruments, notices and other documents, and will
do all such other acts and things, all in accordance with applicable law, as may
be necessary or appropriate to more fully and effectively carry out the purposes
and intent of this Agreement.

ARTICLE IV

MISCELLANEOUS

4.1. Headings; References; Interpretation. All Article and Section headings in
this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any of the provisions hereof. The words
“hereof,” “herein” and “hereunder” and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. All references herein to Articles,
Sections and Schedules shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of, and
Schedules to, this Agreement, respectively. All personal pronouns used in this
Agreement, whether used in the masculine, feminine or neuter gender, shall
include all other genders, and the singular shall include the plural and vice
versa. The use herein of the word “including” following any general statement,
term or matter shall not be construed to limit such statement, term or matter to
the specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation,” “but not limited to,” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that could reasonably fall within the broadest possible scope of such
general statement, term or matter.

4.2. Successors and Assigns. The Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and assigns.

4.3. No Third-Party Rights. The provisions of this Agreement are intended to
bind the Parties as to each other and are not intended to and do not create
rights in any other person or entity or confer upon any other person or entity
any benefit, rights or remedies and no person or entity is or is intended to be
a third-party beneficiary of any of the provisions of this Agreement.

 

5



--------------------------------------------------------------------------------

4.4. Counterparts. This Agreement may be executed in any number of counterparts,
all of which together shall constitute one agreement binding on the Parties.

4.5. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of New York applicable to contracts made
and to be performed wholly within such state without giving effect to conflict
of law principles thereof, except to the extent that it is mandatory that the
Law of some other jurisdiction shall apply.

4.6. Assignment of Agreement. Any purported assignment of this Agreement or any
of the rights or obligations hereunder by any Party shall be void without the
prior written consent of each of the Parties. Except as provided herein, nothing
in this Agreement is intended to or shall confer upon any person or entity other
than the Parties, and their respective successors and permitted assigns, any
rights, benefits, or remedies of any nature whatsoever under or by reason of
this Agreement.

4.7. Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties.

4.8. Director and Officer Liability. Except to the extent that they are a party
hereto, the directors, managers, officers, partners, members and securityholders
of the Parties and their respective Affiliates shall not have any personal
liability or obligation arising under this Agreement (including any claims that
another party may assert).

4.9. Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced under applicable Law or public policy,
all other conditions and provisions of this Agreement shall nevertheless remain
in full force and effect so long as the economic or legal substance of the
transactions contemplated herein are not affected in any manner adverse to any
Party. Upon such determination that any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated herein are consummated as originally
contemplated to the fullest extent possible.

4.10. Integration. This Agreement, the Contribution Agreement and the
instruments referenced herein supersede any and all previous understandings or
agreements among the Parties, whether oral or written, with respect to their
subject matter. This Agreement, the Contribution Agreement and such instruments
contain the entire understanding of the Parties with respect to the subject
matter hereof and thereof. No understanding, representation, promise or
agreement, whether oral or written, is intended to be or shall be included in or
form part of this Agreement, the Contribution Agreement or any such instrument
unless it is contained in a written amendment hereto or thereto and executed by
the Parties hereto or thereto after the date of this Agreement or such
instrument.

 

6



--------------------------------------------------------------------------------

4.11. Effect of Amendment. The Parties ratify and confirm that except as
otherwise expressly provided herein, in the event this Agreement conflicts in
any way with any instrument of conveyance covering the Contributed Interest
(other than the Contribution Agreement, which will control in the event of any
conflict with this Agreement), the terms and provisions of this Agreement shall
control.

4.12. Order. The matters provided for in Section 2.1 shall be completed prior to
the matters provided for in Section 2.5. The matters provided for in Section 2.5
shall be completed prior to the matters provided for in Section 2.6.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties on the
date first above written.

 

THE WILLIAMS COMPANIES, INC. By:     Name: Title: WILLIAMS PARTNERS GP LLC By:  

 

Name: Title: WILLIAMS PARTNERS L.P. By: Williams Partners GP LLC, its general
partner By:  

 

Name: Title: WILLIAMS PARTNERS OPERATING LLC By: Williams Partners L.P., its
managing member By: Williams Partners GP LLC, its general partner By:  

 

Name: Title: WILLIAMS FIELD SERVICES GROUP, LLC By: By:  

 

Name: Title:

[Signature Page to Conveyance, Contribution and Assumption Agreement]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF AMENDMENT TO PARTNERSHIP AGREEMENT

(Attached)



--------------------------------------------------------------------------------

Amendment No. 9

to

Amended and Restated Agreement of Limited Partnership

of Williams Partners L.P.

This Amendment No. 9, dated                     , 2012 (this “Amendment”) to the
Amended and Restated Agreement of Limited Partnership, dated as of August 23,
2005, as amended (the “Partnership Agreement”), of Williams Partners L.P., a
Delaware limited partnership (the “Partnership”), is entered into and
effectuated by Williams Partners GP LLC, a Delaware limited liability company
and the general partner of the Partnership (the “General Partner”), pursuant to
authority granted to it in Article XIII of the Partnership Agreement. Unless
otherwise indicated, capitalized terms used but not defined herein are used as
defined in the Partnership Agreement.

WHEREAS, Section 5.6 of the Partnership Agreement provides that the Partnership,
without the approval of any Partner, may, for any Partnership purpose, at any
time or from time to time, issue additional Partnership Securities for such
consideration and on such terms and conditions as determined by the General
Partner; and

WHEREAS, Section 13.1(d) of the Partnership Agreement provides that the General
Partner, without the approval of any Partner, may amend any provision of the
Partnership Agreement to reflect a change that the General Partner determines
does not adversely affect the Limited Partners (including any particular class
of Partnership Interests as compared to other classes of Partnership Interests)
in any material respect; and

WHEREAS The Williams Companies, Inc., a Delaware corporation (“Williams”), the
General Partner (the General Partner together with Williams, the “Contributing
Parties”), the Partnership, Williams Partners Operating LLC, a Delaware limited
liability company (the “Operating Company”) and Williams Field Services Group,
LLC, a Delaware limited liability company (“WFSG” and together with the
Partnership and the Operating Company, the “Partnership Parties”) entered into
that certain Contribution Agreement dated                     , 2012 (the “WOL
Contribution Agreement”), pursuant to which the Contributing Parties will
contribute 100% of the issued and outstanding membership interest in Williams
Olefins, L.L.C., a Delaware limited liability company, to the Partnership in
exchange for aggregate consideration that includes the issuance of Common Units:
and

WHEREAS, acting pursuant to the power and authority granted to it under
Section 13.1(d)(i) of the Partnership Agreement, the General Partner has
determined that the following amendment to the Partnership Agreement does not
adversely affect the Limited Partners (including any particular class of
Partnership Interests as compared to other classes of Partnership Interests) in
any material respect.

NOW THEREFORE, the General Partner does hereby amend the Partnership Agreement
as follows:

1. Section 1.1 of the Partnership Agreement is hereby amended to add the
following definitions:



--------------------------------------------------------------------------------

“Cash Consideration” shall have the meaning ascribed to such term in the WOL
Contribution Agreement.

“Final Consideration Adjustment Amount” shall have the meaning ascribed to such
term in the WOL Contribution Agreement.

“Final Consideration Adjustment Amount Difference” means the amount, if any,
that the absolute value of the Final Consideration Adjustment Amount as finally
determined, if it is a negative number, is greater than the Cash Consideration
as provided in Section 2.4(d)(ii) of the WOL Contribution Agreement.

“Final Consideration Adjustment Annual Reduction Amount” means an amount equal
to the product obtained by multiplying the Final Consideration Adjustment Amount
Difference by 1.022.

“Final Consideration Adjustment Quarterly Reduction Amount” means an amount
equal to the quotient obtained by dividing the Final Consideration Adjustment
Annual Reduction Amount by four.

“Final Consideration Adjustment Reduction Extended Waiver Period” means the
period of four consecutive Quarters commencing with the Final Consideration
Adjustment Reduction Quarter.

“Final Consideration Adjustment Reduction Quarter” means the Quarter with
respect to which the first Record Date occurs following the date on which the
Final Consideration Adjustment Amount is finally determined.

“Geismar Expansion Date” means the date that is 30 days following the date on
which Williams Olefins, L.L.C. delivers to CB&I, Inc. the “Certificate of
Substantial Completion” pursuant to Section 33.5 of that certain Facility
Engineering, Procurement and Construction Contract dated March 30, 2012 between
Williams Olefins, L.L.C. and CB&I, Inc.

“WOL Contribution Agreement” means that certain Contribution Agreement, dated as
of             , 2012, by and among Williams, the General Partner, the
Partnership, the Operating Company and Williams Field Services Group, LLC, a
Delaware limited liability company.

“WOL First Distribution Quarter” means the Quarter with respect to which the
first Record Date following the Closing Date (as defined in the WOL Contribution
Agreement) occurs.

“WOL IDR Waiver Period” means the period commencing with the WOL First
Distribution Quarter and ending on the later of the last day of the Quarter
ending December 31, 2013 or the last day of the Quarter during which the Geismar
Expansion Date occurs.

2. Section 6.4 is hereby amended by adding new subsections (f) and (g) to such
Section:



--------------------------------------------------------------------------------

“(f) Reduction in Certain Distributions with respect to the WOL IDR Waiver
Period. Notwithstanding any other provision of this Agreement and without
limiting the reductions described in Section 6.4(e), the amount of Available
Cash otherwise distributable to the holder of the Incentive Distribution Rights
pursuant to Section 6.4 with respect to each Quarter within the WOL IDR Waiver
Period shall be reduced by the amount of $16,000,000 per Quarter, provided,
however, that if the Geismar Expansion Date occurs after December 31, 2013 and
on a date that is not the last day of a Quarter, the distribution of Available
Cash otherwise distributable to the holder of the Incentive Distribution Rights
with respect to such Quarter shall be reduced by the product of $16,000,000
multiplied by a fraction of which the numerator is the number of days beginning
on the first day of such Quarter up to and including the Geismar Expansion Date
and of which the denominator is the total number of days in such Quarter.

(g) Reduction in Certain Distributions with respect to the Final Consideration
Adjustment Amount Difference. Notwithstanding any other provision of this
Agreement and without limiting the reductions described in Sections 6.4(e) and
6.4(f), the amount of Available Cash otherwise distributable to the holder of
the Incentive Distribution Rights pursuant to Section 6.4 shall be reduced by:

(i) an amount equal to the Final Consideration Adjustment Amount Difference with
respect to the Final Consideration Adjustment Reduction Quarter; or

(ii) in lieu of the reduction described in clause (i) of this Section 6.4(g),
upon the election of the holder of Incentive Distribution Rights in its sole
discretion pursuant to written notice delivered to the Partnership prior to the
Record Date with respect to the Final Consideration Adjustment Reduction
Quarter, an amount equal to the Final Consideration Adjustment Quarterly
Reduction Amount with respect to each Quarter within the Final Consideration
Adjustment Reduction Extended Waiver Period.”

3. Whenever this Amendment refers to a number of days, such number shall refer
to calendar days.

4. Except as hereby amended, the Partnership Agreement shall remain in full
force and effect.

5. This Amendment shall be governed by, and interpreted in accordance with, the
laws of the State of Delaware, all rights and remedies being governed by such
laws without regard to principles of conflicts of laws.

6. Each provision of this Amendment shall be considered severable and if for any
reason any provision or provisions herein are determined to be invalid,
unenforceable or illegal under any existing or future law, such invalidity,
unenforceability or illegality shall not impair the operation of or affect those
provisions of this Amendment that are valid, enforceable and legal.

* * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

 

GENERAL PARTNER:

 

Williams Partners GP LLC

By:       [Name]     Title:    

 

 

 

 

 

 

 

 

 

Signature Page to Amendment No. 9 to

Amended and Restated Agreement of Limited Partnership

of Williams Partners L.P.



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES COVER PAGE

These Disclosure Schedules are qualified in their entirety by reference to the
Agreement. Nothing set forth in these Disclosure Schedules shall be deemed to
broaden or otherwise amplify the representations and warranties contained in the
Agreement.

Headings have been inserted in these Disclosure Schedules for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of these Disclosure Schedules or the Agreement. All descriptions
of any document included in these Disclosure Schedules (i) are summary in
nature, (ii) do not purport to be a complete statement of the material terms of
such document (except to the extent the Agreement specifies that such
description is a statement of the material terms of such document), and
(iii) are qualified in their entirety by reference to (A) such document, (B) any
and all exhibits, schedules, annexes, riders, addendums and other documents
attached to such document, and (C) any amendments, supplements and other
modifications to such document, each to the extent provided or made available to
the Partnership Parties prior to the date hereof.



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

PRE-APPROVED CAPITAL EXPENDITURES

1. Ethane system expansion

2. Geismar Olefins Plant expansion

3. 2010 KBR millisecond furnace revamp

4. 2013 Geismar Olefins Plant turnaround

 

2



--------------------------------------------------------------------------------

SCHEDULE 2.4

NET WORKING CAPITAL AND PRE-CLOSING CAPITAL EXPENDITURES AMOUNT

Calculation of Net Working Capital

Current Assets (1) (2)

- Current Liabilities (1) (2)

Net Working Capital

 

(1) As adjusted per Section 5.4 and Schedule 5.4

(2) Excluding Deferred Tax Assets and Deferred Tax Liabilities

Calculation of Pre-Closing Capital Expenditures Amount

Capital Expenditures as determined by GAAP for each of the identified projects

Ethane System Expansion

+ Geismar Plant Expansion

+ 2010 KBR Millisecond Furnace Revamp

+ 2013 Geismar Olefins Plant Turnaround

Pre-Closing Capital Expenditures Amount

 

3



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE 2.3(B)

LIST OF FOREIGN JURISDICTIONS (TO DO BUSINESS)

 

Entity

  

Foreign Jurisdictions

Williams Olefins LLC    Alabama; Louisiana; Texas Williams Olefins Feedstock
Pipelines LLC    Louisiana; Texas

 

4



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE 3.3

NO CONFLICTS/CONSENTS

The following contracts require consent or notice before a change in control of
Williams Olefins LLC.

1. None.

 

5



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE 3.5(A)

UNAUDITED BALANCE SHEETS AND STATEMENTS OF INCOME

Williams Olefins (Predecessor)

Balance Sheets

Unaudited

 

      December 31,     June 30,        2010     2011     2012        (in
thousands)  

ASSETS

      

Current Assets:

      

Accounts Receivable:

      

Trade, less allowance of $195 in 2010, $175 in 2011

   $ 66,896      $ 78,033      $ 65,812   

Other

     958        1,614        1,225   

Inventory

     29,711        20,968        28,905   

Other Current Assets

     3,616        2,186        2,529      

 

 

   

 

 

   

 

 

 

Total Current Assets

     101,181        102,801        98,471   

Property, plant and equipment, net

     164,569        195,580        239,597   

Other Noncurrent Assets

     4,764        2,902        2,389      

 

 

   

 

 

   

 

 

 

Total Assets

   $ 270,514      $ 301,283      $ 340,457      

 

 

   

 

 

   

 

 

 

LIABILITIES AND OWNER’S EQUITY

      

Current Liabilities:

      

Accounts payable:

      

Trade

   $ 77,037      $ 69,168      $ 60,813   

Affiliate

     18,365        20,801        6,631   

Accrued liabilities

     127        341        757   

Deferred Revenue

     2,173        4,356        818      

 

 

   

 

 

   

 

 

 

Total current liabilities

     97,702        94,666        69,019   

Noncurrent Liabilities

     1,033        1,855        2,308   

Owner’s Equity

     171,779        204,762        269,130      

 

 

   

 

 

   

 

 

 

Total Liabilities and Owner’s Equity

   $ 270,514      $ 301,283      $ 340,457      

 

 

   

 

 

   

 

 

 

These Predecessor Balance Sheets reflect the following adjustments:

      

Reclassification of intercompany notes and accrued interest payable (receivable)
to owner’s equity

     52,645        20,633        (31,165 ) 

Reclassification of net deferred tax liability balances to equity

     46,432        44,388        44,388   

Distribution to Williams of assets not being contributed to Williams Partners

     (94,153 )      (94,153 )      (94,153 ) 

 

6



--------------------------------------------------------------------------------

Williams Olefins (Predecessor)

Statements of Income

Unaudited

 

     Year Ended
December 31,     Six Months Ended          June 30,     June 30,        2010    
2011     2011     2012        (in thousands)  

Revenues:

        

Storage and Transportation Services

   $ 12,291      $ 13,827      $ 6,088      $ 8,153   

Product Sales:

        

Affiliate

     16,058        9,802        2,576        4,349   

Third-party

     837,892        1,083,621        555,253        523,974   

Other Revenues

     1,060        2,268        (361 )      5,977      

 

 

   

 

 

   

 

 

   

 

 

 

Total Revenues

     867,301        1,109,518        563,556        542,453   

Costs and expenses:

        

Product cost:

        

Affiliate

     179,621        252,915        125,505        87,115   

Third-party

     527,957        640,651        322,449        295,769   

Operating and maintenance expense

     45,882        53,380        24,858        30,668   

Depreciation and amortization

     9,994        10,375        5,122        5,723   

General and administrative expense:

        

Affiliate

     7,972        9,458        4,427        7,285   

Third-party

     7,935        9,916        4,857        5,488   

Taxes other than income

     712        888        470        525   

Other—net

     (244 )      (1,172 )      (145 )      (36 )    

 

 

   

 

 

   

 

 

   

 

 

 

Total costs and expenses

     779,829        976,411        487,543        432,537   

Net income

   $ 87,472      $ 133,107      $ 76,013      $ 109,916      

 

 

   

 

 

   

 

 

   

 

 

 

These Predecessor Statements of Income exclude the following:

        

Income tax expense

     7,737        74,054        —          —     

Interest income on intercompany notes, net

     (247 )      (7,988 )      (2,914 )      (6,249 ) 

 

7



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE 3.5(B)

LIABILITIES OR OBLIGATIONS

None.

 

8



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE 3.7(A)

LEASES

 

1. Sublease Agreement between Williams Olefins L.L.C. (as successor in interest
to Williams Midstream Natural Gas Liquids, Inc.) and Liberty Gas Storage
Partners, L.P. (as successor in interest to Liberty Gas Storage LLC), dated
July 18, 2001, as amended by that certain Amendment No. 1 to Sublease Agreement
between Midstream Natural Gas Liquids, Inc. and Liberty Gas Storage LLC, dated
April 30, 2002; Amendment No. 2 to Sublease Agreement and Agreement Respecting
Satisfaction or Waiver of Conditions between Williams Midstream Natural Gas
Liquids, Inc. and Liberty Gas Storage LLC, dated September 20, 2002; Amendment
No. 3 to Sublease Agreement between Williams Midstream Natural Gas Liquids, Inc.
and Liberty Gas Storage LLC, dated January 30, 2003; Amendment No. 4 to Sublease
Agreement between Williams Midstream Natural Gas Liquids, Inc. and Liberty Gas
Storage LLC, dated September 11, 2003; Amendment No. 5 to Sublease Agreement
between Williams Midstream Natural Gas Liquids, Inc. and Liberty Gas Storage
Partners, L.P., dated July 18, 2001; Amendment No. 6 to Sublease Agreement
between Williams Midstream Natural Gas Liquids, Inc. and Liberty Gas Storage
Partners, L.P., dated December 10, 2003; Amendment No. 7 to the Sublease
Agreement between Williams Midstream Natural Gas Liquids, Inc. and Liberty Gas
Storage Partners, L.P., dated April 30, 2004.

 

9



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE 3.7(B)

RIGHTS OF WAY

The various interests disclosed below are pending consents to assignment, which
are being pursued and are expected to be resolved in the ordinary course of
business without material burden in connection with the closing of certain
acquisitions.

 

Tract

  

Grantor

  

Grantee

  

Type

  

Signed Date

  

Current Holder

893-33    Exxon Pipeline Company    ARCO Pipe Line Company    Pipeline Right of
Way and Easement    10/17/1997    5881-53    ExxonMobil Pipeline Company    ARCO
Midcon LLC    Corridor Agreement    11/1/2001    CM-121-1    Texaco, et al   
Explorer Pipeline Company    Right of Way    11/4/1970    Chevron Pipeline Co.
OR-221-3    Gulf States Utilities Company    Explorer Pipeline Company    Right
of Way    11/9/1970    Entergy Texas Inc. OR-221-5    Gulf States Utilities
Company    Explorer Pipeline Company    Right of Way    11/9/1970    Entergy
Texas Inc. OR-221-7    Gulf States Utilities Company    Explorer Pipeline
Company    Right of Way    11/9/1970    Entergy Texas Inc. OR-221-8    Ameripol,
Inc.    Explorer Pipeline Company    Right of Way    2/17/1971    LANXESS
Corporation OR-221-105    Gulf States Utilities Company    Explorer Pipeline
Company    Right of Way    11/27/1970    Entergy Texas Inc.

 

10



--------------------------------------------------------------------------------

JE-221-1    Jefferson Chemical Company, Inc.    Explorer Pipeline Company   
Right of Way    3/15/1971    Huntsman Petrochemical Corp. JE-221-12    Texaco,
Inc.    Explorer Pipeline Company    Right of Way    7/31/1972    Motiva
Refinery JE-221-13    Lower Neches Valley Authority    Explorer Pipeline Company
   Permit    12/11/1970    Lower Neches Valley Authority JE-221-14    Texaco,
Inc.    Explorer Pipeline Company    Right of Way    7/31/1972    Motiva
Refinery JE-221-17    Texaco, Inc.    Explorer Pipeline Company    Right of Way
   7/31/1972    Huntsman Petrochemical Corp. JE-221-17A    Texaco, Inc.   
Explorer Pipeline Company    Right of Way    7/31/1972    Motiva Refinery
JE-221-18    Jefferson Chemical Company, Inc.    Explorer Pipeline Company   
Right of Way    3/15/1971    Huntsman Petrochemical Corp. JE-221-18A   
Jefferson Chemical Company, Inc.    Explorer Pipeline Company    Right of Way   
3/15/1971    Motiva Refinery JE-221-20    Jefferson Chemical Company, Inc.   
Explorer Pipeline Company    Right of Way    3/15/1971    Huntsman Petrochemical
Corp. JE-221-21    Texaco, Inc.    Explorer Pipeline Company    Right of Way   
7/31/1972    Huntsman Petrochemical Corp. JE-221-21A    Texaco, Inc.    Explorer
Pipeline Company    Right of Way    7/31/1972    Motiva Refinery

 

11



--------------------------------------------------------------------------------

JE-221-22    The Texas Pipeline Company    Explorer Pipeline Company    Right of
Way    5/3/1972    Shell Pipeline Co., LP JE-221-25    Ameripol, Inc.   
Explorer Pipeline Company    Right of Way    7/6/1971    Huntsman Petrochemical
Corp. JE-221-27    Gulf States Utilities Company    Explorer Pipeline Company   
Right of Way    2/8/1971    Entergy Texas Inc. JE-221-30    Gulf States
Utilities Company    Explorer Pipeline Company    Right of Way    6/21/1972   
Entergy Texas Inc. JE-221-33    Gulf States Utilities Company    Explorer
Pipeline Company    Right of Way    2/8/1971    Entergy Texas Inc. JE-221-36   
Gulf States Utilities Company    Explorer Pipeline Company    Right of Way   
2/8/1971    Entergy Texas Inc. JE-221-38    Gulf States Utilities Company   
Explorer Pipeline Company    Right of Way    2/8/1971    Entergy Texas Inc.
JE-221-40    Gulf States Utilities Company    Explorer Pipeline Company    Right
of Way    2/8/1971    Entergy Texas Inc. JE-221-42    Gulf States Utilities
Company    Explorer Pipeline Company    Right of Way    2/8/1971    Entergy
Texas Inc. JE-221-44    Gulf States Utilities Company    Explorer Pipeline
Company    Right of Way    2/8/1971    Entergy Texas Inc. JE-221-46    Gulf
States Utilities Company    Explorer Pipeline Company    Right of Way   
2/8/1971    Entergy Texas Inc.

 

12



--------------------------------------------------------------------------------

JE-221-47    Pan American Petroleum Corporation    Explorer Pipeline Company   
Right of Way       Total Petrochemicals JE-221-48    Lower Neches Valley
Authority    Explorer Pipeline Company    Permit    12/11/1970    Lower Neches
Valley Authority L27H3    Railroad Management Company LLC    ARCO Midcon LLC   
Lease – Houston Ship Channel Tunnel Rd    9/8/1958    Railroad Management
Company LLC L31S16    Railroad Management Company LLC    ARCO Midcon LLC   
Lease – Houston Station    5/9/1966    Railroad Management Company LLC L31S21   
Railroad Management Company LLC    ARCO Midcon LLC    Lease    12/05/1967   
Railroad Management Company LLC L31S22    Railroad Management Company LLC   
ARCO Midcon LLC    Lease    12/05/1967    Railroad Management Company LLC L31S24
   Railroad Management Company LLC    ARCO Midcon LLC    Lease – Strang & Deer
Park    1/10/1972    Railroad Management Company LLC

 

13



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE 3.7(C)

NO PROCEEDINGS

1. None.

 

14



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE 3.8

LITIGATION

1. None.

 

15



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE 3.9

NO ADVERSE CHANGES

SECTION 3.9(C)

 

  1. Damage sustained inside furnace firebox (BA-98) in connection with the
Geismar plant restart on September 5, 2012.

 

16



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE 3.11

ENVIRONMENTAL MATTERS

1. None.

 

17



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE 3.13

LICENSES AND PERMITS

1. None.

 

18



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE 3.14

MATERIAL CONTRACTS

(i) Any natural gas liquids transportation, storage or other agreement (or group
of related agreements with the same Person) that involves annual revenues or
payments in excess of $10,000,000

 

  1. Ethane Transportation Agreement between Williams Olefins, L.L.C. (as
successor in interest to Williams Power Company, Inc.) and Williams Olefins
Feedstock Pipelines, L.L.C., dated October 1, 2003, as amended by that Amendment
No. 1 to Ethane Transportation Agreement between Williams Olefins, L.L.C. and
Williams Olefins Feedstock Pipelines, L.L.C. , dated February 27, 2006;
Amendment No. 2 to Ethane Transportation Agreement between Williams Olefins,
L.L.C. and Williams Olefins Feedstock Pipelines, L.L.C., dated April 10, 2007;
Amendment No. 3 to Ethane Transportation Agreement between Williams Olefins,
L.L.C. and Williams Olefins Feedstock Pipelines, L.L.C., dated July, 2011.

(ii) Any olefins transportation, storage or other agreement (or group of related
agreements with the same Person) that involves annual revenues or payments in
excess of $10,000,000

None.

(iii) Any agreement (or group of related agreements with the same Person) for
the lease of personal property to or from any Person providing for lease
payments in excess of $10,000,000 per annum

None.

(iv) Any agreement (or group of related agreements with the same Person) for the
purchase or sale of raw materials, commodities, supplies, products or other
personal property, or for the furnishing or receipt of services, the performance
of which is reasonably expected to involve annual consideration in excess of
$20,000,000

 

  1. Ethylene Supply Agreement between Williams Olefins, L.L.C. and The Dow
Chemical Company, dated January 1, 2008.

 

  2. Propylene Supply, Exchange and Storage Agreement between Williams Olefins,
L.L.C. and The Dow Chemical Company, dated October 1, 2007.

 

  3. Ethylene Supply Agreement between Williams Olefins, L.L.C. and Koch
Supply & Trading, LP, dated November 1, 2010.

 

  4. Polymer Grade Propylene Supply Agreement between Williams Olefins, L.L.C.
and Lion Copolymer LLC, dated February 1, 2010.

 

19



--------------------------------------------------------------------------------

  5. Ethylene Supply Agreement between Williams Olefins, L.L.C. and Lion
Copolymer LLC, dated February 1, 2010.

 

  6. Polymer Grade Propylene Supply Agreement between Williams Olefins, L.L.C.
and Flint Hills Resources, LP, dated July 1, 2012.

 

  7. Ethylene Supply Agreement between Williams Olefins, L.L.C. and Shintech
Louisiana, LLC, dated March 3, 2011.

 

  8. Polymer Grade Propylene Supply Agreement between Williams Olefins, L.L.C.
(as successor in interest to Williams Midstream Marketing and Risk Management,
LLC) and Texas Aromatics, LP, dated September 19, 2002.

 

  9. Crude Butadiene Sales and Purchase Agreement between Williams Olefins,
L.L.C. (as successor in interest to BASF Corporation) and Shell Chemical
Company, dated March 1, 1993.

 

  10. Ethylene Supply Agreement between Williams Olefins, L.L.C. and Shell
Chemical LP, dated as of January 1, 2012.

 

  11. Olefins Master Purchase, Sale & Exchange Agreement between Williams
Olefins, L.L.C. and Chevron Products Company, a Division of Chevron U.S.A. Inc.,
dated August 25, 2010, as amended by that First Amendment to Olefins Master
Purchase, Sale & Exchange Agreement between Chevron Products Company, a division
of Chevron U.S.A. Inc. and Williams Olefins, L.L.C., dated October 28, 2010.

 

  12. Ethylene Supply Agreement between Williams Olefins, L.L.C. and Cargill,
Incorporated, dated January 1, 2012.

 

  13. Consolidated Ethane Purchase Agreement between Crosstex NGL Marketing,
L.P. and Williams Olefins, L.L.C., dated July 1, 2011, as amended by that Second
Amendment to Consolidated Ethane Purchase Agreement between Crosstex NGL
Marketing, L.P. and Williams Olefins, L.L.C., dated July 1, 2012; Third
Amendment to Consolidated Ethane Purchase Agreement between Crosstex NGL
Marketing, L.P. and Williams Olefins, L.L.C., dated September 1, 2012.

 

  14. Amended and Restated Chalmette Ethane Supply Agreement between Williams
Olefins, L.L.C. (as successor in interest to Williams Energy Marketing & Trading
Company) and Lone Star NGL Refinery Services LLC (as successor in interest to
Gulf Liquids New River Project LLC), dated February 2, 2001, as amended by that
Amendment No. 1 to Amended and Restated Chalmette Ethane Supply Agreement
between Williams Olefins L.L.C. and Gulf Liquids New River Project LLC, dated
July 1, 2005; Term Amendment between LDH Energy Refinery Services LLC and
Williams Olefins, L.L.C., dated December 1, 2010; Third Amendment between Lone
Star NGL Refinery Services LLC and Williams Olefins, L.L.C., dated March 1,
2012.

 

20



--------------------------------------------------------------------------------

  15. Motiva Convent Ethane Supply Agreement between Williams Olefins, L.L.C.
(as successor in interest to Williams Energy Marketing & Trading Company) and
Lone Star NGL Refinery Services LLC (as successor in interest to Gulf Liquids
New River Project LLC), dated February 2, 2001, as amended by that Amendment
No. 1 to Motiva Convent Ethane Supply Agreement between Williams Olefins, L.L.C.
and Gulf Liquids New River Project LLC, dated July 5, 2005; Term Amendment
between LDH Energy Refinery Services LLC and Williams Olefins, L.L.C., dated
December 1, 2010; Third Amendment between Lone Star NGL Refinery Services LLC
and Williams Olefins, L.L.C., dated March 1, 2012.

 

  16. Amended and Restated Refinery Grade Propylene Processing and Purchase
Agreement between Williams Olefins, L.L.C. (as successor in interest to Gulf
Liquids New River Project LLC) and Shell Chemical LP (as successor in interest
to Motiva Enterprises LLC), dated May 30, 2006, as amended by that First
Amendment to Amended and Restated Refinery Grade Propylene Processing and
Purchase Agreement between Williams Olefins, L.L.C. (as successor in interest to
Gulf Liquids New River Project LLC) and Shell Chemical LP (as successor in
interest to Motiva Enterprises LLC), dated October 31, 2006; Second Amendment to
Amended and Restated Refinery Grade Propylene Processing and Purchase Agreement
between Williams Olefins, L.L.C. and Shell Chemical LP (as successor in interest
to Motiva Enterprises LLC), dated March 1, 2008; Third Amendment to Amended and
Restated Refinery Grade Propylene Processing and Purchase Agreement between
Williams Olefins, L.L.C. and Shell Chemical LP, dated January 6, 2011.

 

  17. Facility Engineering, Procurement and Construction Contract between
Williams Olefins, L.L.C. and CB&I, Inc., effective as of March 30, 2012.

(v) Any agreement concerning a partnership, joint venture, investment or other
arrangement (A) involving a sharing of profits or losses relating to all or any
portion of the business of any Contributed Entity, or (B) requiring any
Contributed Entity to invest funds in or make loans to, or purchase any
securities of, another Person, venture or other business enterprise, in each
case, that could reasonably be expected to be in excess of $10,000,000

None.

(vi) Any agreement (or group of related agreements with the same Person) with
respect to the creation, incurrence, assumption, or guaranteeing of any
indebtedness for borrowed money, or any capitalized lease obligation

 

  1. Irrevocable Standby Letter of Credit LC#116737012 in favor of Lone Star NGL
Refinery Services LLC for the account of Williams Olefins, L.L.C.

(vii) Any agreement that prohibits or otherwise materially limits the ability of
such Contributing Party (to the extent applicable to the Contributed Entities’
business) or any Contributed Entity to compete in any material respect in any
line of business or with any Person or in any material geographic area during
any period of time after the Closing

None.

 

21



--------------------------------------------------------------------------------

(viii) Any agreement with any Contributing Party (to the extent applicable to
the Contributed Entities’ business) that individually involves annual revenues
or payments in excess of $10,000,000

None.

(ix) Any collective bargaining agreement

None.

(x) Any lease under which any Contributed Entity is the lessor or lessee of real
property that provides for an annual base rental to or from such Contributed
Entity of more than $10,000,000

None.

(xi) Any easement agreement, right-of-way agreement, license or permit involving
an annual payment of more than $10,000,000

None.

(xii) Any agreement that governs the use or development of Intellectual Property
(other than off-the-shelf software license agreements)

None.

(xiii) Any agreement under which the consequences of a default or termination
would reasonably be expected to have a Contributed Entity Material Adverse
Effect

 

  1. Feedstocks System Operating Agreement by and among Williams Olefins, L.L.C.
and Williams Olefins Feedstock Pipeline, L.L.C. and PL Midstream LLC (as
successor in interest to PetroLogistics Choctaw LLC), dated October 13, 2004, as
amended by that Amendment No. 1 to Feedstocks System Operating Agreement by and
among Williams Olefins, L.L.C., Williams Olefins Feedstock Pipeline, L.L.C. and
PetroLogistics Olefins LLC (as successor in interest to PetroLogistics Choctaw
LLC), dated May 6, 2007; Amendment No. 2 to Feedstocks System Operating
Agreement by and among Williams Olefins, L.L.C. and Williams Olefins Feedstock
Pipelines, L.L.C. and PL Olefins L.L.C. (as successor in interest to
PetroLogistics Choctaw LLC), dated August 1, 2009; Amendment No. 3 to Feedstock
System Operating Agreement by and among Williams Olefins, L.L.C. and Williams
Olefins Feedstock Pipelines, L.L.C. and Williams Field Services – Gulf Coast
Company, L.P. and PL Olefins, L.L.C. (as successor in interest to PetroLogistics
Choctaw LLC), dated August 17, 2010; Amendment Number 4 to Feedstock System
Operating Agreement by and among Williams Olefins, L.L.C. and Williams Olefins
Feedstock Pipelines, L.L.C. and Williams Field Services – Gulf Coast Company,
L.P. and PL Midstream LLC (as successor in interest to PetroLogistics Choctaw
LLC), dated January 1, 2012.

 

22



--------------------------------------------------------------------------------

  2. Splitter Operation & Maintenance Agreement between Louis Dreyfus Olefins
LLC and Williams Olefins, L.L.C. (as successor in interest to Gulf Liquids New
River Project LLC), dated July 15, 2005.

 

  3. Consolidated Ethane Purchase Agreement between Crosstex NGL Marketing, L.P.
and Williams Olefins, L.L.C., dated July 1, 2011, as amended by that Second
Amendment to Consolidated Ethane Purchase Agreement between Crosstex NGL
Marketing, L.P. and Williams Olefins, L.L.C., dated July 1, 2012; Third
Amendment to Consolidated Ethane Purchase Agreement between Crosstex NGL
Marketing, L.P. and Williams Olefins, L.L.C., dated September 1, 2012.

 

  4. Ethylene Supply Agreement between Williams Olefins, L.L.C. and The Dow
Chemical Company, dated January 1, 2008.

 

  5. Propylene Supply, Exchange and Storage Agreement between Williams Olefins,
L.L.C. and The Dow Chemical Company, dated October 1, 2007.

 

  6. Ethylene Supply Agreement between Williams Olefins, L.L.C. and Koch
Supply & Trading, LP, dated November 1, 2010.

 

  7. Polymer Grade Propylene Supply Agreement between Williams Olefins, L.L.C.
and Lion Copolymer LLC, dated February 1, 2010.

 

  8. Ethylene Supply Agreement between Williams Olefins, L.L.C. and Lion
Copolymer LLC, dated February 1, 2010.

 

  9. Polymer Grade Propylene Supply Agreement between Williams Olefins, L.L.C.
and Flint Hills Resources, LP, dated July 1, 2012.

 

  10. Ethylene Supply Agreement between Williams Olefins, L.L.C. and Shintech
Louisiana, LLC, dated March 3, 2011.

 

  11. Polymer Grade Propylene Supply Agreement between Williams Olefins, L.L.C.
(as successor in interest to Williams Midstream Marketing and Risk Management,
LLC) and Texas Aromatics, LP, dated September 19, 2002.

 

  12. Crude Butadiene Sales and Purchase Agreement between Williams Olefins,
L.L.C. (as successor in interest to BASF Corporation) and Shell Chemical
Company, dated March 1, 1993.

 

  13. Ethylene Supply Agreement between Williams Olefins, L.L.C. and Shell
Chemical LP, dated as of January 1, 2012.

 

  14. Olefins Master Purchase, Sale & Exchange Agreement between Williams
Olefins, L.L.C. and Chevron Products Company, a Division of Chevron U.S.A. Inc.,
dated August 25, 2010, as amended by that First Amendment to Olefins Master
Purchase, Sale & Exchange Agreement between Chevron Products Company, a division
of Chevron U.S.A. Inc. and Williams Olefins, L.L.C., dated October 28, 2010.

 

23



--------------------------------------------------------------------------------

  15. Ethylene Supply Agreement between Williams Olefins, L.L.C. and Cargill,
Incorporated, dated January 1, 2012.

 

  16. Consolidated Ethane Purchase Agreement between Crosstex NGL Marketing,
L.P. and Williams Olefins, L.L.C., dated July 1, 2011, as amended by that Second
Amendment to Consolidated Ethane Purchase Agreement between Crosstex NGL
Marketing, L.P. and Williams Olefins, L.L.C., dated July 1, 2012; Third
Amendment to Consolidated Ethane Purchase Agreement between Crosstex NGL
Marketing, L.P. and Williams Olefins, L.L.C., dated September 1, 2012.

 

  17. Gas Sales Agreement between Pontchartrain Natural Gas System and Williams
Olefins, L.L.C. (as successor in interest to Union Texas Products Corporation),
dated September 1, 1989.

 

  18. Amended and Restated Chalmette Ethane Supply Agreement between Williams
Olefins, L.L.C. (as successor in interest to Williams Energy Marketing & Trading
Company) and Lone Star NGL Refinery Services LLC (as successor in interest to
Gulf Liquids New River Project LLC), dated February 2, 2001, as amended by that
Amendment No. 1 to Amended and Restated Chalmette Ethane Supply Agreement
between Williams Olefins L.L.C. and Gulf Liquids New River Project LLC, dated
July 1, 2005; Term Amendment between LDH Energy Refinery Services LLC and
Williams Olefins, L.L.C., dated December 1, 2010; Third Amendment between Lone
Star NGL Refinery Services LLC and Williams Olefins, L.L.C., dated March 1,
2012.

 

  19. Motiva Convent Ethane Supply Agreement between Williams Olefins, L.L.C.
(as successor in interest to Williams Energy Marketing & Trading Company) and
Lone Star NGL Refinery Services LLC (as successor in interest to Gulf Liquids
New River Project LLC), dated February 2, 2001, as amended by that Amendment
No. 1 to Motiva Convent Ethane Supply Agreement between Williams Olefins, L.L.C.
and Gulf Liquids New River Project LLC, dated July 5, 2005; Term Amendment
between LDH Energy Refinery Services LLC and Williams Olefins, L.L.C., dated
December 1, 2010; Third Amendment between Lone Star NGL Refinery Services LLC
and Williams Olefins, L.L.C., dated March 1, 2012.

 

  20. Amended and Restated Refinery Grade Propylene Processing and Purchase
Agreement between Williams Olefins, L.L.C. (as successor in interest to Gulf
Liquids New River Project LLC) and Shell Chemical LP (as successor in interest
to Motiva Enterprises LLC), dated May 30, 2006, as amended by that First
Amendment to Amended and Restated Refinery Grade Propylene Processing and
Purchase Agreement between Williams Olefins, L.L.C. (as successor in interest to
Gulf Liquids New River Project LLC) and Shell Chemical LP (as successor in
interest to Motiva Enterprises LLC), dated October 31, 2006; Second Amendment to
Amended and Restated Refinery Grade Propylene Processing and Purchase Agreement
between Williams Olefins, L.L.C. and Shell Chemical LP (as successor in interest
to Motiva Enterprises LLC), dated March 1, 2008; Third Amendment to Amended and
Restated Refinery Grade Propylene Processing and Purchase Agreement between
Williams Olefins, L.L.C. and Shell Chemical LP, dated January 6, 2011.

 

24



--------------------------------------------------------------------------------

  21. Ethane Transportation Agreement between Williams Olefins, L.L.C. (as
successor in interest to Williams Power Company, Inc.) and Williams Olefins
Feedstock Pipelines, L.L.C., dated October 1, 2003, as amended by that Amendment
No. 1 to Ethane Transportation Agreement between Williams Olefins, L.L.C. and
Williams Olefins Feedstock Pipelines, L.L.C. , dated February 27, 2006;
Amendment No. 2 to Ethane Transportation Agreement between Williams Olefins,
L.L.C. and Williams Olefins Feedstock Pipelines, L.L.C., dated April 10, 2007;
Amendment No. 3 to Ethane Transportation Agreement between Williams Olefins,
L.L.C. and Williams Olefins Feedstock Pipelines, L.L.C., dated July, 2011.

(xiv) Any other agreement (or group of related agreements with the same Person)
not enumerated in this Disclosure Schedule 3.14, the performance of which by any
party thereto involves consideration in excess of $10,000,000

 

  1. Geismar Complex Services Agreement between Allied Corporation, Union Texas
Petroleum Corporation, Williams Olefins, L.L.C. (as successor in interest to
Union Texas Products Corporation), Borg-Warner Chemicals, Inc., and BASF
Wyandotte Corporation, dated July 1, 1985, as amended from time to time.

 

  2. Operating Agreement for Geismar Plant, dated January 28, 1966, as amended
from time to time.

 

  3. Agreement between Williams Midstream Natural Gas Liquids, Inc. and Williams
Olefins, L.L.C., dated as of October 26, 2012 to be effective as of September 1,
2012.

 

25



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE 3.17

TRANSACTIONS WITH AFFILIATES

1. None.

 

26



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE 3.18

INSURANCE

 

  1. Based on loss history and the nature of the Contributed Entities Assets,
the property insurance retention as of the date hereof is $5 million per
occurrence. All premiums due and payable on insurance policies covering the
Contributed Entities Assets have been paid or will be paid as of the date of
Closing.

 

27



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE 5.1(B)

COVENANT FOR OPERATING CONTRIBUTED ENTITIES BETWEEN SIGN AND CLOSE

(xi) undertake any capital project in excess of $10,000,000, other than
reasonable capital expenditures in connection with any emergency, force majeure
events or capital expenditures set forth on Schedule 1.1(a);

 

1. Repairs related to damage sustained inside furnace firebox (BA-98) in
connection with the Geismar plant restart on September 5, 2012.

 

28



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE 5.4

INDEBTEDNESS

 

1. Intercompany balance with Williams Energy Canada, Inc.

 

2. Intercompany balance with Williams Energy Resources, LLC.

 

3. Daily cash sweeps in the ordinary course of business pursuant to the Williams
Cash Management program.

 

29